Exhibit 10.1

 

Loan Numbers:    1004100 (Five Year Term Loan)

1004696 (Seven Year Term Loan)

 

Execution Version

 

[g154521km01i001.gif]

 

 

TERM LOAN AGREEMENT

 

Dated as of June 20, 2011

 

by and among

 

U-STORE-IT, L.P.,

as Borrower,

 

U-STORE-IT TRUST,

as Parent,

 

WELLS FARGO SECURITIES, LLC,

AND

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers

and

Joint Bookrunners

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

 

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST BANK

AND

REGIONS BANK,

as Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Times

24

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

25

 

 

Article II. Credit Facilities

25

 

 

Section 2.1. Loans

25

Section 2.2. Rates and Payment of Interest on Loans

26

Section 2.3. Number of Interest Periods

27

Section 2.4. Repayment of Loans

27

Section 2.5. Prepayments

27

Section 2.6. Continuation

27

Section 2.7. Conversion

27

Section 2.8. Notes

28

Section 2.9. Funds Transfer Disbursements

28

Section 2.10. Additional Loans

29

 

 

Article III. Payments, Fees and Other General Provisions

30

 

 

Section 3.1. Payments

30

Section 3.2. Pro Rata Treatment

31

Section 3.3. Sharing of Payments, Etc.

32

Section 3.4. Several Obligations

32

Section 3.5. Minimum Amounts

32

Section 3.6. Fees

32

Section 3.7. Computations

33

Section 3.8. Usury

33

Section 3.9. Agreement Regarding Interest and Charges

33

Section 3.10. Statements of Account

33

Section 3.11. Defaulting Lenders

33

Section 3.12. Taxes; Foreign Lenders

34

 

 

Article IV. Yield Protection, Etc.

36

 

 

Section 4.1. Additional Costs; Capital Adequacy

36

Section 4.2. Suspension of LIBOR Loans

37

Section 4.3. Illegality

37

Section 4.4. Compensation

38

Section 4.5. Affected Lenders

38

Section 4.6. Treatment of Affected Loans

39

Section 4.7. Change of Lending Office

39

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

39

 

 

Article V. Conditions Precedent

40

 

 

Section 5.1. Initial Conditions Precedent

40

Section 5.2. Conditions Precedent to All Loans

42

 

 

Article VI. Representations and Warranties

42

 

 

Section 6.1. Representations and Warranties

42

Section 6.2. Survival of Representations and Warranties, Etc.

48

 

--------------------------------------------------------------------------------


 

Article VII. Affirmative Covenants

49

 

 

Section 7.1. Preservation of Existence and Similar Matters

49

Section 7.2. Compliance with Applicable Law and Material Contracts

49

Section 7.3. Maintenance of Property

49

Section 7.4. Conduct of Business

49

Section 7.5. Insurance

49

Section 7.6. Payment of Taxes and Claims

50

Section 7.7. Visits and Inspections

50

Section 7.8. Use of Proceeds

50

Section 7.9. Environmental Matters

50

Section 7.10. Books and Records

51

Section 7.11. Further Assurances

51

Section 7.12. New Subsidiaries; Guarantors; Release of Guarantors

51

Section 7.13. REIT Status

52

Section 7.14. Exchange Listing

52

 

 

Article VIII. Information

52

 

 

Section 8.1. Quarterly Financial Statements

52

Section 8.2. Year-End Statements

52

Section 8.3. Compliance Certificate

53

Section 8.4. Other Information

53

Section 8.5. Delivery of Documents

55

Section 8.6. Public/Private Information

55

Section 8.7. USA Patriot Act Notice; Compliance

56

 

 

Article IX. Negative Covenants

56

 

 

Section 9.1. Financial Covenants

56

Section 9.2. Restricted Payments

57

Section 9.3. Indebtedness

57

Section 9.4. Certain Permitted Investments

58

Section 9.5. Investments Generally

58

Section 9.6. Liens; Negative Pledges; Other Matters

59

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

60

Section 9.8. Fiscal Year

61

Section 9.9. Modifications to Material Contracts

61

Section 9.10. Modifications of Organizational Documents

61

Section 9.11. Transactions with Affiliates

61

Section 9.12. Plans

61

Section 9.13. Derivatives Contracts

61

Section 9.14. Effectiveness of Certain Negative Covenants

61

 

 

Article X. Default

62

 

 

Section 10.1. Events of Default

62

Section 10.2. Remedies Upon Event of Default

65

Section 10.3. Marshaling; Payments Set Aside

66

Section 10.4. Allocation of Proceeds

66

Section 10.5. Performance by Administrative Agent

67

Section 10.6. Rights Cumulative

67

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Administrative Agent

67

 

 

Section 11.1. Authorization and Action

67

Section 11.2. Administrative Agent’s Reliance, Etc.

68

Section 11.3. Notice of Defaults

69

Section 11.4. Administrative Agent as Lender

69

Section 11.5. Approvals of Lenders

69

Section 11.6. Lender Credit Decision, Etc.

70

Section 11.7. Indemnification of Administrative Agent

70

Section 11.8. Successor Administrative Agent

71

Section 11.9. Titled Agents

72

 

 

Article XII. Miscellaneous

72

 

 

Section 12.1. Notices

72

Section 12.2. Expenses

73

Section 12.3. Setoff

74

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

74

Section 12.5. Successors and Assigns

75

Section 12.6. Amendments

78

Section 12.7. Nonliability of Administrative Agent and Lenders

80

Section 12.8. Confidentiality

80

Section 12.9. Indemnification

81

Section 12.10. Termination; Survival

83

Section 12.11. Severability of Provisions

83

Section 12.12. GOVERNING LAW

83

Section 12.13. Counterparts

83

Section 12.14. Obligations with Respect to Loan Parties

83

Section 12.15. Limitation of Liability

84

Section 12.16. Entire Agreement

84

Section 12.17. Construction

84

 

SCHEDULE 1.1.(A)

List of Loan Parties

SCHEDULE 1.1.(B)

Lender Commitments

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Existing Indebtedness

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 9.6.

Existing Negative Pledges

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Five Year Term Note

EXHIBIT G

Form of Seven Year Term Note

EXHIBIT H

Form of Opinion of Counsel

EXHIBIT I

Form of Compliance Certificate

EXHIBIT J

Form of Transfer Authorizer Designation

 

iii

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of June 20, 2011 by and
among U-STORE-IT, L.P., a limited partnership formed under the laws of the State
of Delaware (the “Borrower”), U-STORE-IT TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Parent”), WELLS FARGO
SECURITIES, LLC and PNC CAPITAL MARKETS LLC as Joint Lead Arrangers (together,
the “Joint Lead Arrangers”) and Joint Bookrunners (together, the “Joint
Bookrunner”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication Agent”),
U.S. BANK NATIONAL ASSOCIATION, SUNTRUST BANK and REGIONS BANK, as Documentation
Agents (together, the “Documentation Agents”), and each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5.(b) (the “Lenders”).

 

WHEREAS, the Lenders desire to make available to the Borrower (a) a term loan
facility in the principal amount of $100,000,000 having a five year maturity and
(b) a term loan facility in the principal amount of $100,000,000 having a seven
year maturity, all on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto, each
intending to be legally bound, agree as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition Price” means, with respect to any Property, the purchase price paid
by the Borrower or any of its Subsidiaries for such Property less closing costs
and any amounts paid by the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Additional Lender” has the meaning given such term in Section 2.10.(a).

 

“Additional Loan” has the meaning given such term in Section 2.10.(a).

 

“Additional Loan Amendment” has the meaning given such term in Section 2.10.(a).

 

“Adjusted Asset Value” means on any date of determination, the sum of: (a) with
respect to any Storage Property that has been owned or leased for the four most
recently ended fiscal quarters, an amount equal to (i) the Net Operating Income
of such Storage Property for the four full fiscal quarters of the Parent most
recently ended, divided by (ii) the Capitalization Rate;  plus (b) with respect
to any Storage Property that has been owned or leased for the two most recently
ended fiscal quarters but less than the three most recently ended fiscal
quarters, an amount equal to (i) the product of (x) the Net Operating Income of
such Storage Property for the two full fiscal quarters of the Parent most
recently ended multiplied by (y) 2, divided by (ii) the Capitalization Rate;
plus (c) with respect to any Storage Property that has been owned or leased for
the three most recently ended fiscal quarters but less than the

 

--------------------------------------------------------------------------------


 

four most recently ended fiscal quarters, an amount equal to (i) the product of
(x) the Net Operating Income of such Storage Property for the three full fiscal
quarters of the Parent most recently multiplied by (y) 4 and then divided by
(z) 3, divided by (ii) the Capitalization Rate; plus (d) the GAAP book value of
all Storage Properties that have been owned or leased for less than two full
fiscal quarters.

 

“Adjusted EBITDA” means, for any given period, (a) Consolidated EBITDA for such
period minus (b) Reserves for Capital Expenditures for all Storage Properties
for such period.

 

“Adjusted Total Revenue” means, for any period, an amount equal to (a) the total
revenue of the Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate amount of
total revenue of all the Excluded Subsidiaries for such period.

 

“Administrative Agent” means Wells Fargo, as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  As used in
this definition, the term “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  In no event shall the Administrative Agent or any Lender
be deemed to be an Affiliate of the Borrower.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means:

 

(a)           prior to the Investment Grade Rating Date, the percentage set
forth below corresponding to the ratio of Consolidated Total Indebtedness to
Consolidated Adjusted Asset Value as determined in accordance with Section 9.1.
in effect at such time:

 

Level

 

Consolidated Total Indebtedness to
Consolidated Adjusted Asset Value

 

Applicable Margin for
Five Year Term Loans

 

Applicable Margin for
Seven Year Term Loans

 

1

 

< 0.45 to 1.00

 

1.90

%

2.05

%

2

 

> 0.45 to 1.00 and < 0.50 to 1.00

 

2.10

%

2.25

%

3

 

> 0.50 to 1.00 and < 0.55 to 1.00

 

2.30

%

2.45

%

4

 

> 0.55 to 1.00

 

2.75

%

2.85

%

 

2

--------------------------------------------------------------------------------


 

The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the ratio of Consolidated Total Indebtedness to Consolidated
Adjusted Asset Value as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 8.3.  Any adjustment to the
Applicable Margin shall be effective as of the first day of the calendar month
immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 8.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 8.3., the Applicable Margin shall equal the percentage corresponding
to Level 4 until the date of the delivery of the required Compliance
Certificate.  As of the Agreement Date, and thereafter until changed as provided
above, the Applicable Margin is determined based on Level 1.  The provisions of
this definition are subject to Section 2.2.(c); and

 

(b)           on, and at all times after, the Investment Grade Rating Date, the
percentage rate set forth below corresponding to the Level into which the
Parent’s Credit Rating then falls.  Any change in the Parent’s Credit Rating
which would cause it to move to a different Level shall be effective as of the
first day of the first calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 8.4.(o) that the Parent’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Parent’s Credit
Rating has changed, then the Administrative Agent shall adjust the Level
effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Parent’s Credit Rating has changed. 
During any period that the Parent has received three Credit Ratings that are not
equivalent, the Applicable Margin shall be determined based upon the Level
corresponding with the lower of the two highest Credit Ratings.  During any
period that the Parent has received two Credit Ratings that are not equivalent
and both of those Credit Ratings are from S&P and Moody’s, the Applicable Margin
shall be determined based upon the Level corresponding with the higher of the
two Credit Ratings.  During any period that the Parent has received a Credit
Rating from Fitch and from either S&P or Moody’s, but not both, and such Credit
Ratings are not equivalent, the Applicable Margin shall be determined based upon
the Level corresponding with the Credit Rating from S&P or Moody’s, as
applicable.  During any period that the Parent has (a) not received a Credit
Rating from any Rating Agency or (b) received a Credit Rating from only Fitch,
then the Applicable Margin shall be determined based on Level 4.

 

Level

 

Parent’s Credit Rating
(S&P/Moody’s/Fitch)

 

Applicable Margin for
Five Year Term Loans

 

Applicable Margin for
Seven Year Term
Loans

 

1

 

BBB+/Baa1/BBB+

 

1.45

%

1.60

%

2

 

BBB/Baa2/BBB

 

1.65

%

1.80

%

3

 

BBB-/Baa3/BBB-

 

1.85

%

2.00

%

4

 

Lower than BBB-/Baa3/BBB-

 

2.10

%

2.25

%

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignee” has the meaning given that term in Section 12.5.(b).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 12.5.), and accepted by the
Administrative Agent, substantially in the form of Exhibit A or any other form
approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means the LIBOR Market Index Rate; provided, however, that if the
LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum rate
of interest equal to the Federal Funds Rate plus one and one-half of one percent
(1.50%). Any change in the Base Rate resulting from a change in the LIBOR Market
Index Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on
the Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Administrative Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the Lender acting as the Administrative Agent or any other
Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan any such day that is also a day on which
dealings in deposits of Dollars are carried out in the London interbank market.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capitalization Rate” means 8.75%.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

4

--------------------------------------------------------------------------------


 

“Class” means, when used in reference to (a) a Loan, refers to whether such Loan
is a Five Year Term Loan or a Seven Year Term Loan or (b) a Lender, refers to
whether such Lender is a Five Year Term Lender or a Seven Year Term Lender.

 

“Commitment” means, as to each Lender, the Five Year Term Commitment and the
Seven Year Term Commitment, if any, of such Lender.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the aggregate outstanding principal amount of such Lender’s
Loans to (b) the aggregate outstanding principal amount of all Loans.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Consolidated Adjusted Asset Value” means, on any date of determination, the sum
(without duplication) of (a) the aggregate Adjusted Asset Value of all Storage
Properties of the Borrower and its Subsidiaries on such date plus (b) the
undepreciated book value (determined in accordance with GAAP) of all Development
Properties plus (c) the Acquisition Price of all Properties owned in fee simple
or leased by a Loan Party for less than 2 fiscal quarters as of such date of
determination, plus (d) the book value (determined in accordance with GAAP) of
all other tangible assets (other than cash and Cash Equivalents) of the Borrower
and its Subsidiaries as of such date plus (e) cash and Cash Equivalents of the
Borrower and its Subsidiaries on such date, provided that, (x) the portion of
the Consolidated Adjusted Asset Value attributable to clause (d) above shall not
exceed 5.0% of the Consolidated Adjusted Asset Value, (y) the portion of the
Consolidated Adjusted Asset Value attributable to the sum of clauses (d) and
(e) above shall not exceed 10.0% of the Consolidated Adjusted Asset Value and
(z) the portion of the Consolidated Adjusted Asset Value attributable to
Development Properties shall not exceed 15% of the Consolidated Adjusted Asset
Value.  The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Consolidated Adjusted Asset Value calculations
consistent with the above described treatment for wholly owned assets.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income of the
Parent and its Subsidiaries for such period plus, without duplication and to the
extent reflected as a charge in the statement of Consolidated Net Income for
such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, amortization and/or impairment charges with
respect to goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), and (f) any other non-cash charges (including non-cash charges under
Financial Accounting Standards Board Statement No. 123R), and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income (except to the extent deducted in
determining such Consolidated Net Income), (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) any other non-cash income and (iv) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) all
regularly scheduled payments made during such

 

5

--------------------------------------------------------------------------------


 

period on account of principal of Indebtedness of the Parent or any of its
Subsidiaries, other than balloon, bullet or similar principal payments which
repay in full such Indebtedness, (c) Preferred Dividends accumulated (whether or
not declared or payable) by the Parent or any of its Subsidiaries during such
period and (d) the Parent’s and its Subsidiaries’ pro-rata share of all expenses
and payments referred to in the preceding clauses (a) and (b) of any
Unconsolidated Affiliate of the Parent or any of its Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of Parent and its Subsidiaries (including that attributable to Capital
Lease Obligations and any capitalized interest expense) for such period with
respect to all outstanding Indebtedness of Parent and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Parent and its Subsidiaries with respect to letters of
credit, bankers’ acceptance financing and net costs of Parent and its
Subsidiaries under Derivatives Contracts in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP),
plus the Parent’s and its Subsidiaries’ pro-rata share of all such expenses of
any Unconsolidated Affiliates of the Parent or any Subsidiary.

 

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Parent and its consolidated Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of Parent or is merged
into or consolidated with Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which Parent
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Parent or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Applicable Law applicable to such Subsidiary.

 

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of Parent and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Unsecured Indebtedness” means, at any date, the aggregate
principal amount of all Unsecured Indebtedness of Parent and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Parent in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

6

--------------------------------------------------------------------------------


 

“Credit Event” means any of the following:  (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan.

 

“Credit Rating” means the rating assigned by a rating agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.11.(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.11.(c)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in

 

7

--------------------------------------------------------------------------------


 

clause (i) above that is currently, or in the future becomes, commonly entered
into in the financial markets (including terms and conditions incorporated by
reference in such agreement) and which is a forward, swap, future, option or
other derivative on one or more rates, currencies, commodities, equity
securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made, and (b) any
combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Development Property” means a Property currently under development as a Storage
Property that does not have an Occupancy Rate of 50% or more or, subject to the
last sentence of this definition, on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed.  The term “Development Property” shall include, but shall not be
limited to, real property of the type described in the immediately preceding
sentence to be acquired by the Borrower, any Subsidiary or any Unconsolidated
Affiliate pursuant to an executed purchase agreement, such acquisition to be
consummated upon completion of construction pursuant to a contract in which the
seller of such real property is required to develop or renovate prior to, and as
a condition precedent to, such acquisition.  A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 36 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property does not have an Occupancy Rate of at least 50%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Effective Date” means the later of:  (a) the Agreement Date; and (b) the date
on which all of the conditions precedent set forth in Section 5.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.

 

“Effective Yield” means, as to any Loan, the effective yield on such Loan as
determined by the Administrative Agent, taking into account the applicable
interest rate margins, any interest rate floors or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (x) the weighted average life to maturity of such Loan and (y) the
four years following the date of incurrence thereof) payable generally to the
Lender making such Loans, but excluding any arrangement, structuring or other
fees payable in connection therewith that are not generally shared with the
relevant Lenders and customary consent fees paid generally to consenting
Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless a Default or Event of Default
shall exist, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned, or leased under a Ground Lease, by the
Borrower or a wholly-owned Subsidiary that is

 

8

--------------------------------------------------------------------------------


 

a Guarantor; (b) such Property is a Storage Property; (c) such Property is
located in one of the 48 contiguous states of the United States of America or in
the District of Columbia; (d) neither such Property, nor any interest of the
Borrower or any Subsidiary thereof therein, is subject to any lien (other than
Permitted Liens described in clauses (a) through (e) of the definition thereof)
or any negative pledge; (e) if such Property is owned or leased by a Subsidiary
that is a Guarantor, (i) none of the Borrower’s or the Parent’s direct or
indirect ownership interest in such Subsidiary is subject to any lien (other
than Permitted Liens described in clauses (a) through (e) of the definition
thereof) or any negative pledge and (ii) the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any person:  (A) to create liens on such Property
as security for Indebtedness of the Parent, the Borrower or such Subsidiary, and
(B) to sell, transfer or otherwise dispose of such Property; and (f) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property. 
Notwithstanding the above, the Occupancy Rate of all Eligible Properties must be
a minimum of 70%, determined on an aggregate basis.  The Borrower shall be able
to remove Properties that would otherwise meet this definition in order to
comply with the Occupancy Rate requirement set forth in the preceding sentence
and with the covenants set forth in Section 9.1.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of

 

9

--------------------------------------------------------------------------------


 

ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, the Borrower, the other Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary (or
whose sole asset is an Equity Interest in such a Subsidiary) and (b) which is
prohibited from Guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Indebtedness
or (ii) a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the last sale price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that

 

10

--------------------------------------------------------------------------------


 

(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day, and (b) if
no such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent by federal funds dealers selected by the Administrative Agent on such day
on such transaction as determined by the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in Section
3.6. and any other fees payable by the Borrower hereunder or under any other
Loan Document.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Five Year Term Commitment” means, as to an applicable Lender, a Lender’s
obligation (a) to make a Loan pursuant to Section 2.1.(a) in an amount up to,
but not exceeding, the amount set forth for such Lender on Schedule 1.1.(B) as
such Lender’s “Five Year Term Commitment Amount”.

 

“Five Year Term Lender” means each Lender that has a Five Year Term Commitment
or is the holder of a Five Year Term Loan.

 

“Five Year Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Five Year Term Loan Termination Date” means June 19, 2016.

 

“Five Year Term Note” has the meaning given that term in Section 2.8.(a).

 

“Floating Rate Indebtedness” means any Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness to
the extent that such Person has not entered into an interest rate swap
agreement, interest rate “cap” or “collar” agreement or other similar
Derivatives Contract with a Person not an Affiliate of such Person and which, as
of the date of determination, effectively limits such interest rate exposure in
respect of such Indebtedness to a fixed rate less than or equal to the greater
of:  (i) the sum of: (a) the rate (as determined by the Administrative Agent)
borne by United States 10-year Treasury Notes at the time the applicable
Derivatives Contract became effective plus (b) 1.50%; and (ii) 8.0%.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, with respect to the Parent and
its Subsidiaries, (a) Consolidated Net Income of the Parent and its Subsidiaries
for such period, plus (b) real estate depreciation and amortization (excluding
amortization of financing costs), plus (c) amortization associated with the
purchase of property management companies, plus (d) non-cash charges for the
impairment of real estate assets for such period, minus, to the extent included
in the statement of such Consolidated Net Income for such period (without
duplication), (e) gains (or losses) from debt restructuring and sales of
property, and after adjustments for Unconsolidated Affiliates (with adjustments
for Unconsolidated Affiliates calculated to reflect funds from operations on the
same basis) together with

 

11

--------------------------------------------------------------------------------


 

adjustments for the non-cash deferred portion of any income tax provision for
Unconsolidated Affiliates and the payment of Preferred Dividends, as interpreted
by the National Association of Real Estate Investment Trusts in its May, 1995,
White Paper on Funds From Operations; provided that, the following shall be
excluded when calculating Funds From Operations: (i) non-cash adjustments for
loan amortization costs and (ii) interest expense charges (or benefits) for
minority interest marked-to-market adjustments arising under Statement of
Financial Accounting Standards No. 150 of the Financial Accounting Standards
Board as interpreted under GAAP.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date (or such shorter period as
the Requisite Lenders may agree); (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including without limitation, the ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent and each Material Subsidiary.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment

 

12

--------------------------------------------------------------------------------


 

of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” of any Person at any date, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (including trade
payables incurred in the ordinary course of such Person’s business but excluding
accrued expenses); (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) all Capital Lease Obligations of
such Person; (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities; (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Equity Interests
of such Person; (h) all Off-Balance Sheet Obligations of such Person; (i) all
obligations of such Person in respect of Guaranties of obligations of the kind
referred to in clauses (a) through (h) above; (j) all obligations of the kind
referred to in clauses (a) through (i) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation; and (k) net obligations of such
Person under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof.  The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefore as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such person is
not liable therefore, provided that, Indebtedness shall include such person’s
pro-rata share of Indebtedness of any joint venture in which such person is a
partner, regardless if such person is liable therefor.  Any calculation of
Indebtedness hereunder shall be made in a manner consistent with the last
sentence of Section 1.2.

 

“Indemnified Costs” has the meaning given that term in Section 12.9.(a).

 

“Indemnified Party” has the meaning given that term in Section 12.9.(a).

 

“Indemnity Proceeding” has the meaning given that term in Section 12.9.(a).

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

13

--------------------------------------------------------------------------------


 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 3 or 6 months thereafter, as the Borrower may select in the Notice of
Borrowing, or a Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last Business Day of
a calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing:  (i) if
any Interest Period for any Five Year Term Loan would otherwise end after the
Five Year Term Loan Termination Date, such Interest Period shall end on the Five
Year Term Loan Termination Date; (ii) if any Interest Period for any Seven Year
Term Loan would otherwise end after the Seven Year Term Loan Termination Date,
such Interest Period shall end on the Seven Year Term Loan Termination Date; and
(iii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
any of S&P, Fitch or Moody’s, respectively.

 

“Investment Grade Rating Date” means the date on which the Parent first obtains,
at its request, an Investment Grade Rating from any two of the Rating Agencies.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, except as otherwise expressly provided herein, the term
“Lender” shall not include any Lender or any of its Affiliates in such Person’s
capacity as a Specified Derivatives Provider.  “Lender” shall also include any
Additional Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Administrative
Agent in writing from time to time.

 

“Level” shall be the “Level” column as set forth in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate of
interest, rounded up to the nearest whole multiple of one-hundredth of one
percent (0.01%), obtained by dividing

 

14

--------------------------------------------------------------------------------


 

(i) the rate of interest, rounded upward to the nearest whole multiple of
one-hundredth of one percent (0.01%), referred to as the BBA (British Bankers’
Association) LIBOR rate as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rate for
deposits in Dollars at approximately 9:00 a.m. Pacific time, 2 Business Days
prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable LIBOR
Loan and for a period of time approximately equal to such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

“LIBOR Loan” means any portion of a Loan bearing interest at a rate based on
LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capital Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capital Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Five Year Term Loan, a Seven Year Term Loan, a Loan made on the
Effective Date or an Additional Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Additional
Loan Amendment, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than any Specified Derivatives Contract).

 

“Loan Party” means each of the Parent, the Borrower, each Guarantor and each
other Person who guarantees all or a portion of the Obligations.  Schedule
1.1.(A) sets forth the Loan Parties in addition to the Parent and the Borrower
as of the Agreement Date.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders and the Administrative Agent under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any other Subsidiary or any other Loan Party is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

 

“Material Indebtedness” has the meaning given that term in Section 10.1.(e)(i).

 

“Material Subsidiary” means (a) any Subsidiary of the Parent that owns, or
otherwise has any interest in, any Eligible Property or any other property or
asset that is taken into account when calculating Unencumbered Asset Value; (b)
any Subsidiary (other than an Excluded Subsidiary) that has total assets greater
than or equal to 5.0% of total assets of the Borrower determined on a
consolidated basis (calculated as of the end of the fiscal quarter most recently
ending for which financial statements are available) or (c) any Subsidiary
(other than an Excluded Subsidiary) that has total revenues greater than or
equal to 5.0% of the total revenues of the Borrower determined on a consolidated
basis (calculated for the fiscal quarter most recently ending for which
financial statements are available). In any event, the term “Material
Subsidiaries” shall mean and include all Subsidiaries (other than Excluded
Subsidiaries) of the Borrower, which, together with the Borrower, account for
90.0% or more of the Adjusted Total Revenue of the Borrower determined on a
consolidated basis for the fiscal quarter most recently ended for which
financial statements are available. If more than one combination of Subsidiaries
satisfies such threshold, then those Subsidiaries so determined to be “Material
Subsidiaries” shall be specified by the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage Receivables” means a promissory note secured by a Lien in an interest
in real property of which the Parent, the Borrower or another Subsidiary is the
holder and retains the right of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Storage Property and for a given
period, the sum of the following (without duplication and determined on a
consistent basis with prior periods):  (a) rents and other revenues received in
the ordinary course of business from operating such Property

 

16

--------------------------------------------------------------------------------


 

(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) during such period minus (b) all expenses paid or
accrued related to the ownership, operation or maintenance of such Property
(other than those expenses normally covered by a management fee and other than
Capital Expenditures), including, but not limited to, taxes, assessments and
other similar charges, insurance, utilities, payroll costs, maintenance, repair
and landscaping expenses and on-site marketing expenses during such period minus
(c) the Reserves for Capital Expenditures for such Property for such period
minus (d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in the
amount of five percent (5.0%) of the gross revenues for such Property for such
period.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions, listing fees, financial printing costs
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions to nonrecourse liability which are customary for
nonrecourse financings at the time as determined by the Administrative Agent) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.  Liability of a Person under a completion guarantee,
to the extent relating to the Nonrecourse Indebtedness of another Person, shall
not, in and of itself, prevent such liability from being characterized as
Nonrecourse Indebtedness.

 

“Note” means a Five Year Term Note or a Seven Year Term Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Administrative Agent pursuant to Section 2.1.(c) evidencing the Borrower’s
request for the borrowing of the Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Administrative Agent pursuant to Section 2.7. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or

 

17

--------------------------------------------------------------------------------


 

unliquidated, and whether or not evidenced by any promissory note.  The term
“Obligations” does not include Specified Derivatives Obligations.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) aggregate leasable square footage of all
completed space of such Property actually occupied by non-Affiliate tenants
paying rent at market rates pursuant to binding leases as to which no monetary
default has occurred and has continued for a period in excess of 60 days to
(b) the aggregate leasable square footage of all completed space of such
Property.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any other Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means:  (a) Liens securing taxes, assessments and other
charges or levies imposed by any Governmental Authority (excluding any Lien
imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or materially and adversely impair the intended use thereof in the
business of such Person; (d) the rights of tenants under leases or subleases not
interfering with the ordinary conduct of business of such Person; (e) Liens in
favor of the Administrative Agent for the benefit of the Lenders; (f) Liens in
existence as of the Agreement Date and set forth in Part II of Schedule 6.1.(f);
(g) in the case of any Excluded Subsidiary, Liens on the assets of such Excluded
Subsidiary securing the Indebtedness of such Excluded Subsidiary that caused
such Subsidiary to be an Excluded Subsidiary; (h) any Lien consisting of a
purchase money security interest that secures purchase money Indebtedness
permitted by Section 9.3. and incurred in the ordinary course of business in
connection with the purchase of “Equipment” (as such term is defined in the
UCC), provided such Lien is limited to the Equipment purchased; and (i) Liens on
assets of the Borrower or any Guarantor securing obligations under Derivatives
Contracts.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

18

--------------------------------------------------------------------------------


 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding six
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or any of its Subsidiaries.  Preferred Dividends shall not include
dividends or distributions (a) to the extent paid or payable to the Parent or
any of its Subsidiaries, or (b) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prepayment Premium” means, if the Borrower elects to prepay the Five Year Term
Loans on or prior to the second anniversary of the Effective Date pursuant to
this Agreement or the Seven Year Term Loans on or prior to the third anniversary
of the Effective Date pursuant to this Agreement, the amount equal to (x) the
principal amount of the Five Year Term Loans or the Seven Year Term Loans, as
applicable, to be prepaid multiplied by (y) the Prepayment Premium Percentage
for Five Year Term Loans, or the Prepayment Premium Percentage for Seven Year
Term Loans, as applicable.

 

“Prepayment Premium Percentage for Five Year Term Loans” means the percentage
set forth in the following table corresponding to the period during which a
prepayment of the Five Year Term Loan is permitted under this Agreement is made:

 

Period

 

Prepayment
Premium Percentage

 

On or prior to the first anniversary of the Effective Date

 

2.0

%

After the first anniversary of the Effective Date and on or prior to the second
anniversary of the Effective Date

 

1.0

%

After the second anniversary of the Effective Date

 

0.0

%

 

“Prepayment Premium Percentage for Seven Year Term Loans” means the percentage
set forth in the following table corresponding to the period during which a
prepayment of the Seven Year Term Loans is permitted under this Agreement is
made:

 

Period

 

Prepayment
Premium Percentage

 

On or prior to the second anniversary of the Effective Date

 

2.0

%

After the second anniversary of the Effective Date and on or prior to the third
anniversary of the Effective Date

 

1.0

%

After the third anniversary of the Effective Date

 

0.0

%

 

19

--------------------------------------------------------------------------------


 

“Principal Office” means the office of the Administrative Agent located at 608
Second Ave. South, 11th Floor, Minneapolis, Minnesota 55402, or such other
office of the Administrative Agent as the Administrative Agent may designate
from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Borrower.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Fitch or Moody’s.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“REIT” means a “real estate investment trust” under the Internal Revenue Code.

 

“Requisite Five Year Term Lenders” means, as of any date, Five Year Term Lenders
holding at least 66-2/3% of the principal amount of the aggregate outstanding
Five Year Term Loans (not held by Defaulting Lenders who are not entitled to
vote); at all times when two or more Five Year Term Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite Five Year
Term Lenders” shall in no event mean less than two Five Year Term Lenders.  Five
Year Term Loans held by Defaulting Lenders shall be disregarded when determining
the Requisite Five Year Term Lenders.

 

“Requisite Lenders” means, as of any date, Lenders holding at least 66-2/3% of
the principal amount of the aggregate outstanding Loans (not held by Defaulting
Lenders who are not entitled to vote); at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.  Loans held by Defaulting
Lenders shall be disregarded when determining the Requisite Lenders.

 

20

--------------------------------------------------------------------------------


 

“Requisite Seven Year Term Lenders” means, as of any date, Seven Year Term
Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Seven Year Term Loans (not held by Defaulting Lenders who are not
entitled to vote); at all times when two or more Seven Year Term Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Seven Year Term Lenders” shall in no event mean less than two Seven Year Term
Lenders.  Seven Year Term Loans held by Defaulting Lenders shall be disregarded
when determining the Requisite Seven Year Term Lenders.

 

“Reserves for Capital Expenditures” means, with respect to any Storage Property
for any period, an amount equal to (a) the aggregate leasable square footage of
all completed space of such Property multiplied by (b) $0.15 per square foot
multiplied by (c) the number of days actually elapsed during such period divided
by (d) 365.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president and chief financial officer
of the Parent, the Borrower or the corresponding officer of each such Subsidiary
or, if any of the foregoing is a partnership, such officer of its general
partner.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
other Subsidiary now or hereafter outstanding, except a dividend payable solely
in Equity Interests of an identical or junior class to the holders of that
class; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding.

 

“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of September 29, 2010 by and among the Borrower, the
financial institutions from time to time party thereto as “Lenders”, Wells
Fargo, as Administrative Agent and the other parties thereto.

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent and any of its Subsidiaries, shall include (without duplication) the
Parent’s and its Subsidiaries’ pro rata shares of the Secured Indebtedness of
their Unconsolidated Affiliates.

 

“Secured Recourse Indebtedness” shall mean that portion of any Secured
Indebtedness that is not Nonrecourse Indebtedness of the Borrower or a
Guarantor.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

21

--------------------------------------------------------------------------------


 

“Security Filing” has the meaning given that term in Section 8.4.(b).

 

“Seven Year Term Commitment” means, as an applicable Lender, a Lender’s
obligation (a) to make a Loan pursuant to Section 2.1.(b) in an amount up to,
but not exceeding, the amount set forth for such Lender on Schedule 1.1.(B) as
such Lender’s “Seven Year Term Commitment Amount”.

 

“Seven Year Term Lender” means each Lender that has a Seven Year Term Commitment
or is the holder of a Seven Year Term Loan.

 

“Seven Year Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(b).

 

“Seven Year Term Loan Termination Date” means June 19, 2018.

 

“Seven Year Term Note” has the meaning given that term in Section 2.8.(b).

 

“Significant Subsidiary” means any Subsidiary to which 5.0% or more of
Consolidated Adjusted Asset Value is attributable.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower or any
Subsidiary of the Borrower and a Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any other Loan
Party, as applicable, under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Storage Property” means a Property primarily operated as a self-storage
facility.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such

 

22

--------------------------------------------------------------------------------


 

Person or by such Person and one or more Subsidiaries of such Person, and shall
include all Persons the accounts of which are consolidated with those of such
Person pursuant to GAAP.

 

“Supermajority Lenders” means, as of any date, Lenders holding at least 75% of
the principal amount of the aggregate outstanding Loans (not held by Defaulting
Lenders who are not entitled to vote); at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term
“Supermajority Lenders” shall in no event mean less than two Lenders.  Loans
held by Defaulting Lenders shall be disregarded when determining the
Supermajority Lenders.

 

“Tangible Net Worth” means, for any Person on any date of determination,
(a) such Person’s total stockholders’ equity determined on a consolidated basis,
plus (b) accumulated depreciation and amortization and, with respect to an asset
that has been fully depreciated, the original book value of such asset, minus
(c) the following (to the extent reflected in determining stockholders’ equity
of such Person):  (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) the aggregate
of all amounts appearing on the assets side of any such balance sheet for assets
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means the Five Year Term Loan Termination Date or the Seven
Year Term Loan Termination Date, as applicable.

 

“Titled Agents” means each of the Joint Lead Arrangers, the Joint Bookrunners,
the Syndication Agent, and the Documentation Agents and their respective
successors and permitted assigns.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to be delivered to the Administrative Agent pursuant to Section 2.9.,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unencumbered Asset Value” means on any date of determination, the sum of:
(a) with respect to any Eligible Property that has been owned or leased for the
four most recently ended fiscal quarters, an amount equal to (i) the Net
Operating Income of such Eligible Property for the four full fiscal quarters of
the Parent most recently ended, divided by (ii) the Capitalization Rate;  plus
(b) with respect to any Eligible Property that has been owned or leased for the
two most recently ended fiscal quarters but less than the three most recently
ended fiscal quarters, an amount equal to (i) the product of (x) the Net
Operating Income of such Eligible Property for the two full fiscal quarters of
the Parent most recently ended multiplied by (y) 2, divided by (ii) the
Capitalization Rate; plus (c) with respect to any Eligible Property that has
been owned or leased for the three most recently ended fiscal quarters but less
than the four most recently ended fiscal quarters, an amount equal to (i) the
product of (x) the Net Operating Income of such Eligible Property for the three
full fiscal quarters of the Parent most recently multiplied by (y) 4 and then
divided by (z) 3, divided by (ii) the Capitalization Rate; plus (d) the GAAP
book value of all Eligible Properties that have been owned or leased for less
than two full fiscal quarters; Notwithstanding the foregoing, to the extent that
Unencumbered Asset Value attributable to Properties (1) leased under Ground
Leases would exceed 5.0% of Unencumbered Asset Value, such excess shall be

 

23

--------------------------------------------------------------------------------


 

excluded and (2) having an Occupancy Rate of less than 60% would exceed 5.0% of
Unencumbered Asset Value, such excess shall be excluded.

 

“Unencumbered NOI” means, for any period, the Net Operating Income attributable
to all Eligible Properties for such period.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness;
provided, however, that “Unsecured Indebtedness” shall include Indebtedness that
is both (a) only secured by a pledge of the Equity Interests of the Person that
has incurred such Indebtedness and (b) recourse to the Borrower or to a
Guarantor.

 

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense attributable to Consolidated Unsecured Indebtedness.

 

“Wells Fargo” means WELLS FARGO BANK, NATIONAL ASSOCIATION, together with its
successors and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.2.  General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular

 

24

--------------------------------------------------------------------------------


 

and plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter.  Unless explicitly set
forth to the contrary, a reference to “Subsidiary” means a Subsidiary of the
Parent or a Subsidiary of such Subsidiary and a reference to an “Affiliate”
means a reference to an Affiliate of the Borrower.  Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time.  Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other financial accounting standard promulgated by the Financial
Accounting Standards Board having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent, the Borrower or any Subsidiary
at “fair value”, as defined therein.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the revenues, expenses, assets,
liabilities and other financial statement items of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included; provided, however, for purposes of
determining the Parent’s compliance with any such financial covenant the
Borrower shall be considered to be a Wholly Owned Subsidiary of the Parent.

 

ARTICLE II. CREDIT FACILITIES

 

Section 2.1.  Loans.

 

(a)           Five Year Term Loan.  Subject to the terms and conditions hereof,
on the Effective Date, each Five Year Term Lender severally and not jointly
agrees to make a Five Year Term Loan to the Borrower in a principal amount equal
to the amount of such Lender’s Five Year Term Commitment.  Upon a Five Year Term
Lender’s making of its Five Year Term Loan, its Five Year Term Commitment shall
automatically and permanently be reduced to $0.  Once repaid, the principal
amount of a Five Year Term Loan may not be reborrowed.

 

(b)           Seven Year Term Loan.  Subject to the terms and conditions hereof,
on the Effective Date, each Seven Year Term Lender severally and not jointly
agrees to make a Seven Year Term Loan to the Borrower in a principal amount
equal to the amount of such Lender’s Seven Year Term Commitment.  Upon a Seven
Year Term Lender’s making of its Seven Year Term Loan, its Seven Year Term
Commitment shall automatically and permanently be reduced to $0.  Once repaid,
the principal amount of a Seven Year Term Loan may not be reborrowed.

 

(c)           Requesting Loans.  The Borrower shall give the Administrative
Agent notice pursuant to the Notice of Borrowing of the borrowing of the Loans
no later than 11:00 a.m. on the date three Business Days prior to the
anticipated Effective Date and specifying the amount of Five Year Term Loans and
Seven Year Term Loans to be borrowed.  Such Notice of Borrowing shall be
irrevocable once given and binding on the Borrower.  Promptly after receipt of
the Notice of Borrowing, the Administrative Agent shall notify each Lender of
the proposed borrowing.

 

(d)           Disbursements of Loan Proceeds.  No later than 1:00 p.m. on the
Effective Date, each Lender will make available for the account of its
applicable Lending Office to the Administrative Agent at the Principal Office,
in immediately available funds, the proceeds of the Loan to be made by such
Lender.  Subject to satisfaction of the applicable conditions set forth in
Article V. for such borrowing, the

 

25

--------------------------------------------------------------------------------


 

Administrative Agent will make the proceeds of such borrowing available to the
Borrower in the account specified by the Borrower in the Transfer Authorizer
Designation Form, no later than 4:00 p.m. on such date.

 

Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of the
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            with respect to any portion of such Loan that is a Base Rate
Loan, at the Base Rate (as in effect from time to time) plus the Applicable
Margin; and

 

(ii)           with respect to any portion of such Loan that is a LIBOR Loan, at
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) monthly in arrears on the first day of each calendar month,
commencing with the first full calendar month occurring after the Effective
Date, (ii) on any date that the principal balance of any Loan is repaid and
(iii) on any date on which the principal balance of such Loan is due and payable
in full (whether at maturity, due to acceleration or otherwise).  Interest
payable at the Post-Default Rate shall be payable from time to time on demand. 
Promptly after the determination of any interest rate provided for herein or any
change therein, the Administrative Agent shall give notice thereof to the
Lenders to which such interest is payable and to the Borrower.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)           Inaccurate Financial Statements or Compliance Certificates.  If
any financial statement or Compliance Certificate delivered pursuant to
Section 8.3. is shown to be inaccurate as a result of any action or inaction on
the part of the Borrower, and not as a result of any adjustments or
modifications in GAAP or any other applicable accounting rules made subsequent
to the delivery of any such financial statement or Compliance Certificate having
a retroactive effect (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable Period
and (ii) the Borrower shall immediately pay to the Administrative Agent for the
account of the Lenders the additional accrued additional interest owing
calculated based on such higher Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 3.2. This subsection shall not in any way limit the
rights of the Administrative Agent and Lenders (x) with respect to the last
sentence of the immediately preceding subsection (a) or (y) under Article X. 
The Borrower shall not be required to reimburse the Administrative Agent or the
Lenders with respect to a Class of Loans in relation to any recalculation of
interest or fees required by this provision at any time after the first
anniversary of the Termination Date of such Class of Loans.

 

26

--------------------------------------------------------------------------------


 

Section 2.3.  Number of Interest Periods.

 

There may be no more than 8 different Interest Periods, in the aggregate and in
any combination, for the Five Year Term Loans and the Seven Year Term Loans
outstanding at the same time.

 

Section 2.4.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, (i) the Five Year Term Loan on the Five Year
Term Loan Termination Date and (ii) the Seven Year Term Loan on the Seven Year
Term Loan Termination Date.

 

Section 2.5.  Prepayments.

 

(a)           Generally.  Subject to (i) Section 4.4. and (ii) the payment of
the Prepayment Premium, if applicable, in immediately available funds, the
Borrower may prepay the Loans, in whole or in part, at any time.  The Borrower
shall give the Administrative Agent at least one Business Day’s prior written
notice of the prepayment of any Loan and the Administrative Agent shall give
each Lender notice of any such prepayment promptly upon receipt of such notice
from Borrower.  The Borrower acknowledges and agrees that the Prepayment Premium
payable by it in connection with the prepayment of the Loans is a reasonable
calculation of the Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from the prepayment of
the Loans.

 

(b)           Derivatives Contracts.  No repayment or prepayment pursuant to
this Section shall affect any of the Borrower’s obligations under any
Derivatives Contract between the Borrower and any Lender (or any Affiliate of
any Lender).

 

Section 2.6.  Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, or if a Default or Event of Default shall
exist, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan notwithstanding the first
sentence of Section 2.7. or the Borrower’s failure to comply with any of the
terms of such Section.

 

Section 2.7.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent, Convert all or a portion of a Loan of
one Type into a Loan of another Type;

 

27

--------------------------------------------------------------------------------


 

provided, however, a Base Rate Loan may not be Converted to a LIBOR Loan if a
Default or Event of Default shall exist.  Any Conversion of a LIBOR Loan into a
Base Rate Loan shall be made on, and only on, the last day of an Interest Period
for such LIBOR Loan.  Each such Notice of Conversion shall be given not later
than 11:00 a.m. on the Business Day prior to the date of any proposed Conversion
into Base Rate Loans and on the third Business Day prior to the date of any
proposed Conversion into LIBOR Loans.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan.  Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

 

Section 2.8.  Notes.

 

(a)           Five Year Term Notes.  Except in the case of a Five Year Term
Lender that has requested not to receive a Five Year Term Note (defined below),
the Five Year Term Loan made by a Five Year Term Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the Form of Exhibit F (each a “Five Year Term Note”), payable
to the order of such Five Year Term Lender and otherwise duly completed.

 

(b)           Seven Year Term Notes.  Except in the case of a Seven Year Term
Lender that has requested not to receive a Seven Year Term Note (defined below),
the Seven Year Term Loan made by a Seven Year Term Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the Form of Exhibit G (each a “Seven Year Term Note”), payable
to the order of such Seven Year Term Lender and otherwise duly completed.

 

(c)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(d)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall execute and deliver
to such Lender a new Note dated the date of such lost, stolen, destroyed or
mutilated Note.

 

Section 2.9.  Funds Transfer Disbursements.

 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or

 

28

--------------------------------------------------------------------------------


 

name provided by the Borrower to effect a wire of funds transfer even if the
information provided by the Borrower identifies a different bank or account
holder than named by the Borrower.  The Administrative Agent is not obligated or
required in any way to take any actions to detect errors in information provided
by the Borrower.  If the Administrative Agent takes any actions in an attempt to
detect errors in the transmission or content of transfer requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, the
Borrower agrees that no matter how many times the Administrative Agent takes
these actions the Administrative Agent will not in any situation be liable for
failing to take or correctly perform these actions in the future and such
actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents, or any agreement between
the Administrative Agent and the Borrower.  The Borrower agrees to notify the
Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after the Administrative Agent’s confirmation to the Borrower of such
transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization; (ii) require the use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender, in their reasonable judgment, to violate any
regulatory risk control program or guideline promulgated by the Board of
Governors of the Federal Reserve System or any other similar program or
guideline; or (iv) otherwise cause the Administrative Agent or any Lender to
violate any Applicable Law.

 

(c)           Limitation of Liability.  Neither the Administrative Agent nor any
Lender shall be liable to the Borrower or any other parties for (i) errors, acts
or failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation; provided,
however, that, the Administrative Agent and the Lenders shall be liable to the
extent any of the above were the result of the Administrative Agent’s or
Lenders’ gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment.  Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

 

Section 2.10.  Additional Loans.

 

(a)           The Borrower shall have the right at any time prior to the
Termination Date of the applicable Class of Loans to request additional Five
Year Term Loans and/or Seven Year Term Loans (each, an “Additional Loan”) by
providing written notice to the Administrative Agent, which notice shall be
irrevocable once given and shall specify whether such Additional Loans shall be
Five Year Term Loans or Seven Year Term Loans.  Such Additional Loans must be in
integral multiples of $5,000,000; provided, that the aggregate amount of all
Additional Loans shall not exceed $50,000,000.  Any such Additional Loans may be
made by either an existing Lender or any other bank, financial institution or
institutional lender that becomes a Lender hereunder (any such other bank,
financial institution or institutional Lender, an “Additional Lender”); provided
that such Additional Loan shall be on the same terms and conditions as the
existing Class of Loans corresponding to such Additional Loan, except that
(i) the interest rate margin and any prepayment premium applicable to any
Additional Loans shall be determined by the Borrower and the existing Lenders
and/or or the Additional Lenders providing such

 

29

--------------------------------------------------------------------------------


 

Additional Loans pursuant to the terms of the applicable Additional Loan
Amendment (defined below) and (ii) the Effective Yield applicable to such
Additional Loans may differ from that applicable to the then outstanding
Class of Loans corresponding to such Additional Loans; provided further,
however, that if the Effective Yield for such Additional Loans exceeds the
Effective Yield of the then outstanding Class of Loans corresponding to such
Additional Loans by more than 0.50% per annum, the Applicable Margin for such
Class of Loans shall be increased as of the date of the making of the applicable
Additional Loans to the extent necessary so that the Effective Yield for such
Class of Loans is equal to (x) the Effective Yield of such Additional Loans
minus (y) 0.50%.  No existing Lender shall be required to make any Additional
Loan hereunder and any Additional Lender making an Additional Loan must be an
Eligible Assignee.  Any Additional Loans to be made under this Section shall
only be effected by an amendment (an “Additional Loan Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the Parent,
the Borrower, each existing Lender or Additional Lender, as applicable, agreeing
to provide such Additional Loans, and the Administrative Agent.  An Additional
Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section.  Effecting the increase of
the Loans under this Section is subject to the following conditions precedent: 
(x) no Default or Event of Default shall be in existence on the effective date
of such increase, (y) the representations and warranties made or deemed made by
the Borrower or any other Loan Party in any Loan Document to which such Loan
Party is a party shall be true and correct in all material respects on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate and other necessary action taken by the
Borrower to authorize such increase and (B) all corporate and other necessary
action taken by each Guarantor authorizing the guaranty of such increase;
(ii) an opinion of counsel to the Borrower and the Guarantors, and addressed to
the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent, and (iii) except in the case of a Five
Year Term Lender or Seven Year Term Lender, as applicable, that has requested
not to receive a Five Year Term Note or a Seven Year Term Note, as applicable,
new Notes executed by the Borrower, payable to any Additional Lenders and
replacement Notes executed by the Borrower, payable to any existing Lenders
providing Additional Loans, in the aggregate principal amount of such Lender’s
Loans at the time of the effectiveness of the applicable increase in the
aggregate principal amount of the Loans.  In connection with the making of any
Additional Loans pursuant to this Section any Person becoming a “Lender” shall
execute such documents and agreements as the Administrative Agent may reasonably
request.

 

(b)           This Section 2.10. shall supersede any provisions in Section 12.6.
to the contrary, other than Section 12.6.(d).

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by the Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by the
Borrower under this Agreement or any other Loan Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at its Principal Office, not later
than 2:00 p.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be

 

30

--------------------------------------------------------------------------------


 

deemed to have been made on the next succeeding Business Day).  Subject to
Section 10.4., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied; provided, however, if an Event of Default shall exist at the time of
the making of such payment, such payments shall be applied as follows: first to
payments of interest on all Loans, to be split pro rata between each Class of
Loan, and to be applied for the ratable benefit of the Lenders of each Class of
Loans and second, to payments of principal of all Loans, to be split pro rata
between each Class of Loan, and to be applied for the ratable benefit of the
Lenders of each Class of Loans.  Each payment received by the Administrative
Agent for the account of a Lender under this Agreement or any other Loan
Document shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender.  If the Administrative Agent fails to
pay such amounts to such Lender, within one Business Day of receipt of such
amounts, the Administrative Agent shall pay interest on such amount at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  If the
due date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein:  (a) the making of the Five Year
Term Loans by the Five Year Term Lenders under Section 2.1.(a) shall be pro rata
according to the amounts of the Five Year Term Lenders’ Five Year Term
Commitments and the making of the Seven Year Term Loans by the Seven Year Term
Lenders under Section 2.1.(b) shall be pro rata according to the amounts of the
Seven Year Term Lenders’ Seven Year Term Commitments; (b) each payment or
prepayment of principal of Five Year Term Loans by the Borrower shall be made
for the account of the Five Year Term Lenders pro rata in accordance with the
unpaid principal amounts of the Five Year Term Loans held by them, and each
payment or prepayment of principal of Seven Year Term Loans by the Borrower
shall be made for the account of the Seven Year Term Lenders pro rata in
accordance with the unpaid principal amounts of the Seven Year Term Loans held
by them, except as an Additional Lender may otherwise agree in an Additional
Loan Amendment; (c) each payment of interest on the Five Year Term Loans by the
Borrower shall be made for the account of the Five Year Term Lenders pro rata in
accordance with the amounts of interest on the Five Year Term Loans then due and
payable to the Five Year Term Lenders and each payment of interest on the Seven
Year Term Loans by the Borrower shall be made for the account of the Seven Year
Term Lenders pro rata in accordance with the amounts of interest on the Seven
Year Term Loans then due and payable to the Seven Year Term Lenders; and (d) the
Conversion and Continuation of Five Year Term Loans of a particular Type (other
than Conversions provided for by Section 4.6.) shall be made pro rata among the
Five Year Term Lenders according to the amounts of their respective Five Year
Term Loans and the Conversion and Continuation of Seven Year Term Loans of a
particular Type (other

 

31

--------------------------------------------------------------------------------


 

than Conversions provided for by Section 4.6.) shall be made pro rata among the
Seven Year Term Lenders according to the amounts of their respective Seven Year
Term Loans, and the then current Interest Period for each Lender’s portion of
each such Loan of such Type shall be coterminous.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower or any other Loan Party to a Lender (other than
any payment in respect of Specified Derivatives Obligations) not in accordance
with the terms of this Agreement and such payment should be distributed to the
Lenders pro rata in accordance with Section 3.2. or Section 10.4., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall, subject to
Section 3.11. if applicable, share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Minimum Amounts.

 

(a)           Borrowings and Conversions.  Each borrowing Conversion and
Continuation of LIBOR Loans shall be in an aggregate minimum amount of $500,000
and integral multiples of $500,000 in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of the Five Year
Term Loans or Seven Year Term Loans, as applicable, then outstanding).

 

Section 3.6.  Fees.

 

The Borrower agrees to pay the administrative and other fees of the
Administrative Agent as may be agreed to in writing by the Borrower and the
Administrative Agent from time to time.

 

32

--------------------------------------------------------------------------------


 

Section 3.7.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.

 

Section 3.8.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.  Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, underwriting fees, default
charges, Prepayment Premiums, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.10.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.11.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the

 

33

--------------------------------------------------------------------------------


 

definition of Requisite Lenders, Requisite Five Year Term Lenders, Requisite
Seven Year Term Lenders or Supermajority Lenders.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Article V. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with their respective Commitment Percentages).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this subsection shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(c)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will make such adjustments as the Administrative Agent may
determine to be necessary to cause the interest of the Lenders in the Loans to
be on a pro rata basis in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

Section 3.12.  Taxes; Foreign Lenders.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
and the jurisdiction imposing such taxes (other than a connection arising solely
by virtue of the activities of the Administrative Agent or such Lender pursuant
to or in respect of this Agreement or any other Loan Document), (iii)  any taxes
imposed on or measured by any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto and (v) any taxes imposed by Sections
1471 through Section 1474 of the

 

34

--------------------------------------------------------------------------------


 

Internal Revenue Code (including any official interpretations thereof,
collectively “FATCA”) on any “withholdable payment” payable to a recipient as a
result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012 (such non-excluded items being
collectively called “Taxes”).  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and

 

(iii)          pay to the Administrative Agent for its account or the account of
the applicable Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Administrative Agent or such
Lender will equal the full amount that the Administrative Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the respective Lender,
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

 

(c)           Tax Forms.  Prior to the date that any Foreign Lender becomes a
party hereto, such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Internal Revenue Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Foreign Lender establishing that payments to it hereunder and
under the Notes are (i) not subject to United States Federal backup withholding
tax and (ii) not subject to United States Federal withholding tax imposed under
the Internal Revenue Code.  Each such Foreign Lender shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Administrative Agent and (y) obtain
such extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Administrative
Agent.  The Borrower shall not be required to pay any amount pursuant to the
last sentence of subsection (a) above to any Foreign Lender or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Foreign
Lender or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Foreign Lender, to the extent it
may lawfully do so, fails to deliver the above forms or other documentation,
then the Administrative Agent may withhold from any payments to such Foreign
Lender under any of the Loan Documents such amounts as are required by the
Internal Revenue Code. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under

 

35

--------------------------------------------------------------------------------


 

this Section, and costs and expenses (including all reasonable fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Administrative Agent.  The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.

 

(d)           USA Patriot Act Notice; Compliance.   In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender or any Participant determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its maintaining Loans below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) calendar days
after written demand by such Lender or such Participant, pay to such Lender or
such Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.  Any Participant’s right to receive compensation pursuant to this
subsection (a) is limited by the terms of Section 12.5.(d) and (e).

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of each affected Lender from time to time
such amounts as such Lender may determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines are attributable
to its maintaining of any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that: 
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
LIBOR for such Loan) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Lender, or any commitment of
such Lender (including, without limitation, the Commitments of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level

 

36

--------------------------------------------------------------------------------


 

below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if, by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to Continue, or to Convert
any other Type of Loans into, LIBOR Loans hereunder shall be suspended until
such Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.6. shall apply).

 

(d)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent and each Lender and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent or such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, the failure of the Administrative Agent or
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder.  The Administrative Agent or such Lender
or such Participant agrees to furnish to the Borrower (and in the case of a
Lender or a Participant, to the Administrative Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the
Administrative Agent or such Lender for compensation under this Section.  Absent
manifest error, determinations by the Administrative Agent or any Lender or any
Participant of the effect of any Regulatory Change shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
LIBOR for such Interest Period, or

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for an Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of maintaining such LIBOR Loans;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not Continue LIBOR Loans or Convert
Loans into LIBOR Loans and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either repay such Loan or
Convert such Loan into a Base Rate Loan.

 

37

--------------------------------------------------------------------------------


 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy to the Administrative Agent) and such Lender’s obligation to
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again maintain LIBOR Loans (in
which case the provisions of Section 4.6. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (a) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
applicable Interest Period at the rate applicable to such LIBOR Loan, less
(b) the amount of interest that would accrue on the same LIBOR Loan or for the
same period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrower failed to borrow, Convert
or Continue such LIBOR Loan, calculating present value by using as a discount
rate LIBOR quoted on such date.  Upon the Borrower’s request, any Lender
requesting compensation under this Section shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.  Absent manifest
error, determinations by any Lender in any such statement shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 

Section 4.5.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(c) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Loans to an Eligible Assignee subject
to and in accordance with the provisions of Section 12.5.(b) for a purchase
price equal to the aggregate principal balance of all Loans then owing to the
Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or any other amount as may be mutually
agreed upon by such Affected Lender and Eligible Assignee.  Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement

 

38

--------------------------------------------------------------------------------


 

of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender be obligated in
any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12. or 4.1. with respect to periods up to the date
of replacement.

 

Section 4.6.  Treatment of Affected Loans.

 

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3., then such
Lender’s LIBOR Loans shall be automatically Converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, in
the case of a Conversion required by Section 4.1.(c) or 4.3., on such earlier
date as such Lender may specify to the Borrower with a copy to the
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 4.1. or 4.3. that gave rise to
such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1. or 4.3. that gave rise
to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with legal
and regulatory restrictions) to designate an alternate Lending Office with
respect to any of its Loans affected by the matters or circumstances described
in Section 3.12., 4.1. or 4.3. to reduce the liability of the Borrower or avoid
the results provided thereunder, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion, except that such Lender shall have no obligation to designate a
Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that

 

39

--------------------------------------------------------------------------------


 

each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loans is subject to the following
conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i)            Counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           (A) Five Year Term Notes executed by the Borrower, payable to
each Five Year Term Lender (other than any Five Year Term Lender that has
requested that it not receive a Five Year Term Note) and complying with the
applicable provisions of Section 2.8.(a) and (B) Seven Year Term Notes executed
by the Borrower, payable to each Seven Year Term Lender (other than any Seven
Year Term Lender that has requested that it not receive a Seven Year Term Note)
and complying with the applicable provisions of Section 2.8.(b);

 

(iii)          The Guaranty executed by the Parent and each other Guarantor
existing as of the Effective Date;

 

(iv)          A Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(v)           An opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and, the Lenders, addressing the matters set forth in
Exhibit H;

 

(vi)          The articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified as of a recent date by the Secretary of State (or comparable official)
of the state of formation of such Loan Party;

 

(vii)         A certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State (or comparable official) of the state of formation of each such Loan Party
and certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (or comparable official and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;

 

(viii)        A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, the officers of the Borrower then authorized to deliver
the Notice of Borrowing and Notices of Continuation and Notices of Conversion;

 

(ix)           Copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party of (x) the
by-laws of such Loan Party, if a

 

40

--------------------------------------------------------------------------------


 

corporation, the operating agreement of such Loan Party, if a limited liability
company, the partnership agreement of such Loan Party, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (y) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(x)            If requested by the Administrative Agent, certificates of
insurance evidencing the existence of all insurance required to be maintained by
Loan Parties pursuant to the Agreement, and the Administrative Agent shall be
reasonably satisfied with the type and extent of such coverage;

 

(xi)           The Fees then due and payable under Section 3.6., and any other
Fees payable to the Administrative Agent, the Titled Agents and the Lenders on
or prior to the Effective Date;

 

(xii)          A Compliance Certificate calculated as of March 31, 2011 (giving
pro forma effect to the financing contemplated by this Agreement and the use of
the proceeds of the Loans to be funded on the Effective Date); and

 

(xiii)         Such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request; and

 

(b)           In the good faith judgment of the Administrative Agent and the
Lenders:

 

(i)            There shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and the other Subsidiaries delivered to the Administrative Agent and
the Lenders prior to the Agreement Date that has had or could reasonably be
expected to result in a Material Adverse Effect;

 

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

 

(iii)          The Parent, the Borrower and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices, as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Parent, the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and

 

(iv)          There shall not have occurred or exist any other material adverse
change or material disruption in the loan syndication, financial, banking or
capital markets that, in the reasonable judgment of the Sole Lead Arranger, has
impaired or could reasonably be expected to

 

41

--------------------------------------------------------------------------------


 

impair, the syndication of the Loans, either (i) occurring on or after May 18,
2011, or (ii) occurring prior to May 18, 2011 but becoming known to the Sole
Lead Arranger after May 18, 2011.

 

Section 5.2.  Conditions Precedent to All Loans.

 

The obligations of the Lenders to make the Loans are all subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loans or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of the making of such Loan with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in clauses
(a) and (b) of the preceding sentence (both as of the date of the giving of
notice relating to such Credit Event and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such Credit Event, as of the date
of the occurrence of such Credit Event).  In addition, if such Credit Event is
the making of a Loan, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time such Loan is made that all
conditions to the occurrence of such Credit Event contained in this Article V.
have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, each of the Parent and the Borrower represents and
warrants to the Administrative Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties, and each other Subsidiary is a corporation,
partnership, trust or other legal entity, duly organized or formed, validly
existing and in good standing under the jurisdiction of its incorporation or
formation, has the power and authority to own or lease its respective properties
and to carry on its respective business as now being and hereafter proposed to
be conducted and is duly qualified and is in good standing as a foreign
corporation, partnership, trust or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of Schedule
6.1.(b) is a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a

 

42

--------------------------------------------------------------------------------


 

corporation is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Parent, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Parent.

 

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  The Parent, the Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Parent, the Borrower or any other Loan Party is a party
in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both: (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Parent, the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of the Parent, the
Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Parent, the Borrower or any
other Loan Party other than Liens created under the Loan Documents.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws (including without limitation, Environmental Laws)
relating to the Parent, the Borrower, such other Loan Party or such other
Subsidiary except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower, each other Loan Party and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower, any other
Loan Party or any other Subsidiary except for Permitted Liens.

 

43

--------------------------------------------------------------------------------


 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of the Parent, the
Borrower and the other Subsidiaries, including without limitation, Guarantees of
the Parent, the Borrower and the other Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness (and if so whether such Indebtedness is
Nonrecourse Indebtedness) or Unsecured Indebtedness.

 

(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries that
is a party to any Material Contract has performed and is in compliance with all
of the terms of such Material Contract, the noncompliance with which would give
any other party thereto the right to terminate such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of the Parent, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting the Parent, the Borrower,
any other Loan Party, any other Subsidiary or any of their respective properties
in any court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Parent, the
Borrower, any other Loan Party or any other Subsidiary which could reasonably be
expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal, state and other tax returns of the Parent,
the Borrower, any other Loan Party or any other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon the
Parent, the Borrower, each other Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 7.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent, the Borrower, any other Loan Party or any other
Subsidiary is under audit.  All charges, accruals and reserves on the books of
the Parent, the Borrower, each other Loan Party and each other Subsidiary in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Parent and its
Subsidiaries for the fiscal year ending December 31, 2010, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the audit report thereon
of KPMG LLP and (ii) the unaudited consolidated balance sheet of the Parent and
its Subsidiaries as of March 31, 2011, and the related unaudited consolidated
statements of operations, cash flows and shareholders’ equity of the Parent and
its Subsidiaries for the fiscal quarter ending on such date.  Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Parent and its Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Parent nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or in the notes thereto, except as referred to or reflected or
provided for in said financial statements.

 

44

--------------------------------------------------------------------------------


 

(l)            No Material Adverse Change; Solvency.  Since December 31, 2010,
there has been no material adverse change in the business, assets, liabilities,
financial condition, results of operations or business of the Parent and its
Subsidiaries taken as a whole.  Each of the Loan Parties is Solvent.  No Loan
Party is entering into any of the transactions contemplated by the Loan
Documents with the actual intent to hinder, delay, or defraud any creditor. 
Each Loan Party has received reasonably equivalent value in exchange for the
obligations incurred by it under the Loan Documents to which it is a party.

 

(m)          ERISA.

 

(i)            Except as could not be expected to have a Material Adverse
Effect, each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws.  Except with
respect to Multiemployer Plans and except as could not be expected to have a
Material Adverse Effect, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan.  To the best knowledge of the Parent and the Borrower,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Parent and the Borrower, threatened, claims, actions or
lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
and (iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(n)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Parent, the Borrower, any other Loan Party or any other Subsidiary
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

45

--------------------------------------------------------------------------------


 

(o)           Absence of Defaults.  None of the Parent, the Borrower, any other
Loan Party or any other Subsidiary is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which the Parent,
the Borrower, any other Loan Party or any other Subsidiary is a party or by
which the Parent, the Borrower, any other Loan Party or any other Subsidiary or
any of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(p)           Environmental Laws.  Each of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower has
received notice of, and neither is otherwise aware of, any past, present, or
future events, conditions, circumstances, activities, practices, incidents,
actions, or plans which, with respect to the Parent, the Borrower, any other
Loan Party or any other Subsidiary, may interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common-law
or legal liability, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent’s or the Borrower’s knowledge after due inquiry, threatened, against
the Parent, the Borrower, any other Loan Party or any other Subsidiary relating
in any way to Environmental Laws. To the knowledge of the Parent and the
Borrower, no Hazardous Materials generated at or transported from any of the
Eligible Properties is or has been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List,
40 C.F.R. Section 300 Appendix B, or any analogous state or local priority list,
or any other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to have a
Material Adverse Effect.

 

(q)           Investment Company; Etc.  None of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 9.11.,
none of the Parent, the Borrower, any other Loan Party or any other Subsidiary
is a party to any transaction with an Affiliate.

 

(t)            Intellectual Property.  Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all material

 

46

--------------------------------------------------------------------------------


 

patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses as now conducted and as contemplated by the Loan Documents,
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name, copyright or
other proprietary right of any other Person.  The Parent, the Borrower, each
other Loan Party and each other Subsidiary have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property.  No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property.  The use of such Intellectual Property by the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries, does not infringe
on the rights of any Person, subject to such claims and infringements as do not,
in the aggregate, give rise to any liabilities on the part of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

 

(u)           Business.  As of the Agreement Date, the Parent, the Borrower and
the other  Subsidiaries are substantially engaged in the business of the
ownership, operation, acquisition and development of self-storage facilities in
the United States of America, together with other business activities incidental
thereto.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of the other
Subsidiaries ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary in connection with, pursuant to or relating
in any way to this Agreement, contained any untrue statement of a fact material
to the creditworthiness of the Parent, the Borrower, any other Loan Party or any
other Subsidiary or omitted to state a material fact necessary in order to make
such statements contained therein, in light of the circumstances under which
they were made, not misleading.  All financial statements (including in each
case all related schedules and notes) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Parent, the Borrower,
any other Loan Party or any other Subsidiary in connection with, pursuant to or
relating in any way to this Agreement, present fairly in all material respects,
the financial position of the Persons involved as at the date thereof and the
results of operations for such periods and in accordance with GAAP consistently
applied throughout the periods involved (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments).  All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions. 
As of the Effective Date, no fact is known to the Parent or the Borrower which
has had, or may in the future have (so far as the Parent or the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.

 

(x)            REIT Status.  The Parent qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Parent to maintain its
status as a REIT.

 

47

--------------------------------------------------------------------------------


 

(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds of the Loans will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

(z)            Embargoed Person.  To the best of the knowledge of the Parent and
the Borrower: (i) none of the funds or other assets of the Parent, the Borrower,
any other Loan Party or any other Subsidiary constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under the laws of the United States of America,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder with the
result that investment in the Parent, the Borrower, any other Loan Party or any
other Subsidiary, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loans and other financial accommodations made by the
Lender under the Loan Documents is in violation of Applicable Law (any such any
person, entity or government being an “Embargoed Person”); (ii) no Embargoed
Person has any interest of any nature whatsoever in the Parent, the Borrower,
any other Loan Party or any other Subsidiary, as applicable, with the result
that the investment in the Parent, the Borrower, any other Loan Party or any
other Subsidiary, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loan is in violation of Applicable Law; and (c) none of
the funds of the Parent, the Borrower, any other Loan Party or any other
Subsidiary, as applicable, have been derived from any unlawful activity with the
result that investment in the Parent, the Borrower, any other Loan Party or any
other Subsidiary, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loans and other financial accommodations to be extended
under the Loan Documents would be in violation of Applicable Law.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of the Parent,
the Borrower or any other Loan Party prior to the Agreement Date and delivered
to the Administrative Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower to the
Administrative Agent  and the Lenders under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.  All such
representations and warranties

 

48

--------------------------------------------------------------------------------


 

shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., each affected Lender) shall otherwise
consent in the manner provided for in Section 12.6., each of the Parent and the
Borrower shall comply with the following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party, the noncompliance
with which would give any other party thereto the right to terminate such
Material Contract.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties necessary in the conduct of its business, including, but not limited
to, all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on, their respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon its request a detailed list, together with copies
of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration

 

49

--------------------------------------------------------------------------------


 

thereof and the properties and risks covered thereby.  Such insurance shall, in
any event, include terrorism coverage, so long as the Terrorism Risk Insurance
Act of 2002, as amended, is in effect.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Parent, the Borrower, such Subsidiary or
such other Loan Party, as applicable, in accordance with GAAP.

 

Section 7.7.  Visits and Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit representatives or agents of the Administrative
Agent and, if such visit or inspection is arranged by the Administrative Agent,
of any Lender, from time to time after reasonable prior notice if no Event of
Default shall be in existence, as often as may be reasonably requested, but only
during normal business hours and at the expense of the Borrower, to:  (a) visit
and inspect all properties of the Parent, the Borrower, such other Loan Party or
such other Subsidiary to the extent any such right to visit or inspect is within
the control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers, and its independent
accountants, its business, properties, condition (financial or otherwise),
results of operations and performance; provided that, so long as no Event of
Default exists, the Borrower shall only be required to pay the expenses of the
Administrative Agent (and not the expenses of any other Lender), with respect to
one such visit and inspection per calendar year.  If requested by the
Administrative Agent, the Parent and the Borrower shall execute an authorization
letter addressed to its accountants authorizing the Administrative Agent or, if
the same has been arranged by the Administrative Agent, any Lender, to discuss
the financial affairs of the Parent, the Borrower, any other Loan Party and any
other Subsidiary with its accountants.

 

Section 7.8.  Use of Proceeds.

 

The Borrower shall use the proceeds of the Loans to repay the Indebtedness
existing under the Existing Credit Agreement, and shall use the proceeds of the
Loans for general corporate purposes only.  No part of the proceeds of any Loan
will be used (a) for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Entity.

 

Section 7.9.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause all of the other Loan Parties
and the other Subsidiaries to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.  If the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or

 

50

--------------------------------------------------------------------------------


 

judicial complaint or order has been filed or is about to be filed against the
Parent, the Borrower, any other Loan Party or any other Subsidiary alleging
violations of any Environmental Law or requiring the Parent, the Borrower, any
other Loan Party or any other Subsidiary to take any action in connection with
the release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that the Parent, the Borrower, any other
Loan Party or any other Subsidiary may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Administrative Agent
with a copy of such notice promptly, and in any event within 10 Business Days,
after the receipt thereof by the Parent, the Borrower, any other Loan Party or
any other Subsidiary.  The Parent and the Borrower shall, and shall cause the
other Loan Parties and the other Subsidiaries to, take promptly all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws.

 

Section 7.10.  Books and Records.

 

The Parent and the Borrower shall, and shall cause each of the other Loan
Parties and the other Subsidiaries to, maintain books and records pertaining to
its respective business operations in such detail, form and scope as is
consistent with good business practice and in accordance with GAAP.

 

Section 7.11.  Further Assurances.

 

The Parent and the Borrower shall, at their sole cost and expense and upon
request of the Administrative Agent, execute and deliver or cause to be executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.12.  New Subsidiaries; Guarantors; Release of Guarantors.

 

(a)           Requirement to Become Guarantor.  Within 10 Business Days of any
Person (other than an Excluded Subsidiary) becoming a Material Subsidiary after
the Effective Date, the Borrower shall cause to be delivered to the
Administrative Agent each of the following items, each in form and substance
satisfactory to the Administrative Agent:  (i) an Accession Agreement executed
by such Material Subsidiary and (ii) the items that would have been delivered
under Section 5.1.(a)(v) through (a)(ix) and (a)(xiii) if such Material
Subsidiary had been a Guarantor on the Effective Date; provided, however,
promptly (and in any event within 10 Business Days) upon any Excluded Subsidiary
ceasing to be subject to the restriction which prevented it from becoming a
Guarantor on the Effective Date or delivering an Accession Agreement pursuant to
this Section, as the case may be, such Subsidiary shall comply with the
provisions of this Section.  The Borrower shall send to each Lender copies of
each of the foregoing items once the Administrative Agent has received all such
items with respect to a Material Subsidiary.

 

(b)           Other Guarantors.  The Borrower may, at its option, cause any
Subsidiary that is not already a Guarantor to become a Guarantor by executing
and delivering to the Administrative Agent the items required to be delivered
under the immediately preceding subsection (a).

 

(c)           Release of a Guarantor.  The Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor (other than the Parent) from the
Guaranty so long as:  (i) such Guarantor (x) qualifies, or will qualify
simultaneously with its release from the Guaranty, as an Excluded Subsidiary, or
(y) in the case of a Material Subsidiary, has ceased to be, or simultaneously
with its release from the Guaranty will cease to

 

51

--------------------------------------------------------------------------------


 

be, a Material Subsidiary or a Subsidiary; (ii) such Guarantor is not otherwise
required to be a party to the Guaranty under subsection (a) of this
Section 7.12; (iii)  no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; (iv) the representations and warranties made or
deemed made by the Parent, the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such release with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent in its sole discretion) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

Section 7.13.  REIT Status.

 

The Parent shall at all times maintain its status as a REIT.

 

Section 7.14.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., each affected Lender) shall otherwise
consent in the manner set forth in Section 12.6., the Borrower shall cause to be
furnished to each Lender (or to the Administrative Agent if so provided below)
at its Lending Office:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).

 

52

--------------------------------------------------------------------------------


 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer, treasurer, or chief accounting officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period and
(b) accompanied by the audit report thereon of independent certified public
accountants of recognized national standing, whose report shall be unqualified
and in scope and substance satisfactory to the Requisite Lenders and who shall
have authorized the Parent to deliver such financial statements and report to
the Administrative Agent and the Lenders.

 

Section 8.3.  Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Administrative Agent’s request with
respect to any other fiscal period, a certificate substantially in the form of
Exhibit I (a “Compliance Certificate”) executed by the chief financial officer,
treasurer, or chief accounting officer of the Parent:  (a) setting forth in
reasonable detail as at the end of such quarterly accounting period, fiscal
year, or other fiscal period, as the case may be, the calculations required to
establish whether or not the Parent and the Borrower were in compliance with the
covenants contained in Sections 9.1., 9.2. and 9.4. and (b) stating that, to the
best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure.  Together with each Compliance Certificate delivered in
connection with quarterly or annual financial statements, the Borrower and the
Parent shall deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, (x) setting forth a Statement of Funds From Operations for
the fiscal period then ending and (y) identifying each Eligible Property as of
such date, indicating Properties that have been added or deleted since the
delivery of the most recent Compliance Certificate.

 

Section 8.4.  Other Information.

 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Directors by
its independent public accountants;

 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Administrative Agent) and any registration statements on
Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange (any such registration statement, report and other
periodic report referred to as a “Security Filing”);

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any other Loan
Party or any other Subsidiary;

 

53

--------------------------------------------------------------------------------


 

(d)           ERISA.  If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer or chief financial officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 

(e)           Litigation.  To the extent the Parent, the Borrower or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any other
Subsidiary are being audited;

 

(f)            Modification of Organizational Documents.  A copy of any
amendment to the articles of incorporation, bylaws, partnership agreement,
operating agreement or other similar organizational documents of the Parent, the
Borrower or any other Loan Party within 15 Business Days after the effectiveness
thereof;

 

(g)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Parent, the Borrower or any other Loan
Party and any change in the business, assets, liabilities, financial condition
or results of operations of the Parent, the Borrower, any other Loan Party or
any other Subsidiary which has had or could reasonably be expected to have a
Material Adverse Effect;

 

(h)           Default.  Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent or the Borrower obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower, any other Loan Party or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

 

(i)            Judgments.  Prompt notice of any order, judgment or decree in
excess of $5,000,000 having been entered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary or any of their respective properties;

 

(j)            Notice of Violations of Law.  Prompt notice if the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Budget.  As soon as available, and in any event no later than 45
days after the end of each fiscal year of the Parent a detailed consolidated
budget for the following four consecutive fiscal quarters (including a projected
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal quarters (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of the Parent stating that such Projections are based

 

54

--------------------------------------------------------------------------------


 

on reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

 

(l)            Material Asset Sales.  Prompt notice of the sale, transfer or
other disposition of any material assets of the Parent, the Borrower, any other
Loan Party or any other Subsidiary to any Person other than the Parent, the
Borrower, any other Loan Party or any other Subsidiary;

 

(m)          Material Contracts.  Promptly upon entering into any Material
Contract after the Agreement Date, a copy to the Administrative Agent of such
Material Contract;

 

(n)           Cash Flow Projections.  Concurrently with the delivery of the
items required pursuant to the immediately preceding subsection (k), and, if
requested by the Administrative Agent, concurrently with the delivery of the
financial statements required pursuant to Section 8.1., consolidated statements
of projected cash flow of the Parent, the Borrower and the other Subsidiaries
for the immediately following period of 4 consecutive fiscal quarters of the
Parent;

 

(o)           Credit Rating Change.  Promptly, upon any change in the Parent’s
Credit Rating, a certificate stating that the Parent’s Credit Rating has changed
and the new Credit Rating that is in effect; and

 

(p)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any other Loan Party or any other Subsidiary as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.  Delivery of Documents.

 

Documents required to be delivered by the Borrower pursuant to Article VIII. (to
the extent any such documents are not otherwise included in a Security Filing)
may be delivered electronically, including, without limitation, by posting such
documents to the Borrower’s internet website (www.u-store-it.com); provided,
that (a) if such documents are posted to the Borrower’s website, then such
documents will only be deemed to have been delivered on the date that the
Borrower provides notice to the Administrative Agent of the posting of such
documents and only if such documents are publicly available without charge on
such website and (b) if such documents are delivered by other electronic means,
such documents shall be deemed to have been delivered on the date on which such
documents are received by the Administrative Agent for posting on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website (such
as Intralinks or SyndTrak) or a website sponsored by the Administrative Agent);
provided further that the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by Section 8.3. to the
Administrative Agent.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

55

--------------------------------------------------------------------------------


 

Section 8.6.  Public/Private Information.

 

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower.  Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent, the Borrower and the other Subsidiaries
or any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as the Administrative Agent for all Lenders hereunder) may
from time-to-time request, and the Parent and the Borrower shall, and shall
cause the other Loan Parties to, provide to such Lender, such Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law.  An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., each affected Lender) shall otherwise
consent in the manner set forth in Section 12.6., each of the Parent and the
Borrower, as applicable, shall comply with the following covenants:

 

Section 9.1.  Financial Covenants.

 

The Parent shall not permit:

 

(a)           Maximum Consolidated Leverage Ratio.  The ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated Adjusted Asset Value,
to exceed 0.60 to 1.00 at any time.

 

(b)           Minimum Consolidated Fixed Charge Coverage Ratio.  The ratio of
(i) Adjusted EBITDA for the period of four consecutive fiscal quarters of the
Parent most recently ending to (ii) Consolidated Fixed Charges for such period,
to be less than 1.50 to 1.00 at any time.

 

(c)           Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $821,211,200 plus (ii) 75% of the Net Proceeds of all Equity
Issuances by the Parent and its Subsidiaries after June 30, 2010 (other than
Equity Issuances to the Parent, the Borrower or any other Subsidiary).

 

(d)           Floating Rate Indebtedness.  The ratio of (i) Floating Rate
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis to (ii) Consolidated Total Indebtedness, to exceed 0.30 to 1.00 at any
time.

 

(e)           Maximum Secured Leverage Ratio.  The ratio of (i) Secured
Indebtedness to (ii) Consolidated Adjusted Asset Value to exceed 0.35 to 1.00 at
any time.

 

56

--------------------------------------------------------------------------------


 

(f)            Minimum Unencumbered Asset Value to Consolidated Unsecured
Indebtedness Ratio.  The ratio of (i) Unencumbered Asset Value to
(ii) Consolidated Unsecured Indebtedness to be less than 1.67 to 1.00 at any
time.

 

(g)           Minimum Unencumbered NOI to Unsecured Interest Expense Ratio.  The
ratio of (i) Unencumbered NOI to (ii) Unsecured Interest Expense to be less than
2.00 to 1.00 at any time.

 

(h)           Minimum Unencumbered Asset Value.  The Unencumbered Asset Value to
be less than $400,000,000 at any time.

 

(i)            Maximum Secured Recourse Indebtedness Ratio.  For the period
commencing on the Agreement Date to and including the Investment Grade Rating
Date, the ratio of (i) Secured Recourse Indebtedness to (ii) Consolidated
Adjusted Asset Value to exceed 0.10 to 1.00 at any time.

 

Section 9.2.  Restricted Payments.

 

The Parent shall not, and shall not permit the Borrower or any other Subsidiary
to, declare or make any Restricted Payment; provided, however, that the Parent,
the Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:

 

(a)           the Borrower may declare or make cash distributions to the Parent
and other holders of partnership interests in the Borrower during the period of
four consecutive fiscal quarters most recently ending to the extent necessary
for the Parent to distribute, and the Parent may so distribute, cash dividends
to its shareholders in an aggregate amount not to exceed the greater of (i) the
amount required to be distributed for the Parent to remain in compliance with
Section 7.13. or (ii) 95.0% of Funds From Operations;

 

(b)           the Borrower may make cash distributions of capital gains to the
Parent and other holders of partnership interests in the Borrower to the extent
necessary for the Parent to make, and the Parent may make, cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to avoid payment of taxes on such asset sales imposed under Sections
857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)           the Parent, the Borrower and any other Subsidiary may acquire the
Equity Interests of a Subsidiary that is not a Wholly Owned Subsidiary;

 

(d)           a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary; and

 

(e)           Subsidiaries may make Restricted Payments to the Parent, the
Borrower or any other Subsidiary.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.13.  If a Default or Event of Default specified in Section 10.1.(a),
Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated

 

57

--------------------------------------------------------------------------------


 

pursuant to Section 10.2.(a), the Parent shall not, and shall not permit the
Borrower or any other Subsidiary to, make any Restricted Payments to any Person
other than to the Parent, the Borrower or any other Subsidiary.

 

Section 9.3.  Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, incur, assume, or otherwise become obligated in
respect of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

Section 9.4.  Certain Permitted Investments.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, make any Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries to
exceed the applicable limits set forth below:

 

(a)           Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in accordance with GAAP) to exceed 15.0% of Consolidated Adjusted
Asset Value at any time;

 

(b)           raw land, such that the current book value of all raw land as a
percentage of Consolidated Adjusted Asset Value exceeds 5.0% at any time;

 

(c)           real property under construction such that the aggregate
Construction Budget for all such real property as a percentage of Consolidated
Adjusted Asset Value exceeds 7.5% at any time;

 

(d)           Properties leased under ground leases by the Parent or any of its
Subsidiaries, as lessee, such that the value of such Properties (determined in
accordance with the applicable provisions of the definition of Consolidated
Adjusted Asset Value) exceeds 7.5% of Consolidated Adjusted Asset Value at any
time; and

 

(e)           Mortgage Receivables and Investments in Persons (other than
Investments in Subsidiaries and Unconsolidated Affiliates), such that the
aggregate value of such Mortgage Receivables and Investments exceeds 5.0% of
Consolidated Adjusted Asset Value at any time.

 

In addition to the foregoing limitations, (i) the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (e) shall
not exceed 25.0% of Consolidated Adjusted Asset Value at any time and (ii) the
aggregate value of all of the items subject to the limitations in the preceding
clauses (b) through (e) shall not exceed 15.0% of Consolidated Adjusted Asset
Value at any time.

 

Section 9.5.  Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

58

--------------------------------------------------------------------------------


 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case (i) immediately prior to such Investment, and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (ii) if such Subsidiary is (or after giving effect to such
Investment would become) a Material Subsidiary, and is not an Excluded
Subsidiary, the terms and conditions set forth in Section 7.12. are satisfied;

 

(c)           Investments permitted under Section 9.4.;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.3.;

 

(f)            loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and

 

(g)           any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 

Section 9.6.  Liens; Negative Pledges; Other Matters.

 

(a)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of their respective properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

 

(b)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, enter into, assume or otherwise be
bound by any Negative Pledge except for a Negative Pledge contained in (i) an
agreement (x) evidencing Indebtedness which the Parent, the Borrower, such Loan
Party or such Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 9.3., (y) which Indebtedness is secured by a Lien permitted to
exist under the Loan Documents, and (z) which prohibits the creation of any
other Lien on (A) only the property securing such Indebtedness as of the date
such agreement was entered into and (B) if such property is owned by an Excluded
Subsidiary, the Equity Interests issued by such Excluded Subsidiary or any
Excluded Subsidiary that directly or indirectly owns Equity Interests in such
Excluded Subsidiary; (ii) in an agreement relating to the sale of a Subsidiary
or assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale;
or (iii) Negative Pledges contained in the agreements described on Schedule 9.6.
to the extent such Negative Pledges apply to Equity Interests issued by the
Borrower or other Subsidiary of the Parent identified on such Schedule.

 

(c)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary (other than an Excluded

 

59

--------------------------------------------------------------------------------


 

Subsidiary) to:  (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (ii) pay any Indebtedness owed to the Borrower or any
other Subsidiary; (iii) make loans or advances to the Borrower or any other
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any other Subsidiary; provided that this subsection (c) shall not apply to such
encumbrances or restrictions set forth in the Revolving Credit Agreement.

 

Section 9.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to:  (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Parent and the Borrower) so long as immediately
prior to the taking of such action, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any Loan Party (other than the Parent and the
Borrower) may enter into a transaction of merger pursuant to which such Loan
Party is not the survivor of such merger only if (i) the Borrower shall have
given the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger, such notice to include a certification to the
effect that immediately after and after giving effect to such action, no Default
or Event of Default is or would be in existence; (ii) if the survivor entity is
a Material Subsidiary (and not an Excluded Subsidiary) within 10 Business Days
of consummation of such merger, the survivor entity (if not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
satisfactory to the Administrative Agent pursuant to which such survivor entity
shall expressly assume all of such Loan Party’s Obligations under the Loan
Documents to which it is a party; (iii) within 30 days of consummation of such
merger, the survivor entity delivers to the Administrative Agent the following: 
(A) items of the type referred to in Sections Section 5.1.(a)(v) through (a)(ix)
and (a)(xvi) with respect to the survivor entity as in effect after consummation
of such merger (if not previously delivered to the Administrative Agent and
still in effect), (B) copies of all documents entered into by such Loan Party or
the survivor entity to effectuate the consummation of such merger, including,
but not limited to, articles of merger and the plan of merger, (C) copies,
certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of such Loan Party or the survivor entity, of all
corporate and shareholder action authorizing such merger and (D) copies of any
filings with the Securities and Exchange Commission in connection with such
merger; and (iv) such Loan Party and the survivor entity each takes such other
action and delivers such other documents, instruments, opinions and agreements
as the Administrative Agent may reasonably request;

 

(b)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Parent or the Borrower so
long as (i) the Parent or the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (iii) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (ii) (except that such prior notice shall not be required in
the case of the

 

60

--------------------------------------------------------------------------------


 

merger of a Subsidiary with and into the Borrower or a Subsidiary (other than
the Borrower) with and into the Parent); and

 

(d)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may sell, transfer or dispose of assets among themselves.

 

Section 9.8.  Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.9.  Modifications to Material Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect.

 

Section 9.10.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
articles or certificate of incorporation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.11.  Transactions with Affiliates.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any of its other
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(b) transactions among Loan Parties.

 

Section 9.12.  Plans.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.  The Parent and the
Borrower shall not cause, and shall not permit any other member of the ERISA
Group to cause, any ERISA Event if such ERISA Event could reasonably be expected
to have a Material Adverse Effect.

 

Section 9.13.  Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts other than Derivatives Contracts entered into by the
Parent, the Borrower, any other Loan Party or other Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by such
Person.

 

61

--------------------------------------------------------------------------------


 

Section 9.14.  Effectiveness of Certain Negative Covenants.

 

To the extent that Section 9.5. would cause an “Event of Default” under, and as
defined in, the Revolving Credit Agreement as a result of a violation of Section
9.6(c)(iii) of the Revolving Credit Agreement, then Section 9.5. shall be deemed
not to be effective solely to the extent necessary to avoid the occurrence of
such an Event of Default.  Upon the termination of the Revolving Credit
Agreement or the amendment of Section 9.6(c)(iii) of the Revolving Credit
Agreement in a manner that eliminates such violation, the restriction set forth
in this Section shall automatically cease to apply and Section 9.5. shall be
fully effective.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 5 Business
Days.

 

(c)           Default in Performance.  (i) The Parent or the Borrower shall fail
to perform or observe any term, covenant, condition or agreement contained in
Section 7.13., Section 8.4.(h) or in Article IX. or (ii) the Parent, the
Borrower or any other Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
in the case of this clause (ii) only such failure shall continue for a period of
30 days after the date upon which the Parent or the Borrower has received
written notice of such failure from the Administrative Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of the Parent, the Borrower or any
other Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Parent, the Borrower or
any other Loan Party to the Administrative Agent or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.

 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)            The Parent, the Borrower, any other Loan Party or any other
Subsidiary shall fail to pay when due and payable, within any applicable grace
or cure period (not to exceed 30 days), the principal of, or interest on, any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having, without regard to
the effect of any close-out netting provision, a Derivatives Termination Value)
of $10,000,000

 

62

--------------------------------------------------------------------------------


 

or more (or $25,000,000 or more in the case of Nonrecourse Indebtedness) (all
such Indebtedness being “Material Indebtedness”); or

 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;

 

(iii)          any other event shall have occurred and be continuing which
permits any holder or holders of Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or

 

(iv)          there occurs an “Event of Default” under and as defined in any
Specified Derivatives Contract as to which the Parent, the Borrower or any other
Loan Party is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Parent, the Borrower or any other Loan Party is an “Affected
Party” (as defined therein).

 

(f)            Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any
other Loan Party, or any Excluded Subsidiary that is a Significant Subsidiary
shall:  (i) commence a voluntary case under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent, the Borrower, any other Loan Party, or
any Excluded Subsidiary that is a Significant Subsidiary in any court of
competent jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978,
as amended, or other federal bankruptcy laws (as now or hereafter in effect) or
under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against such Person (including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(h)           Litigation; Enforceability.  The Parent, the Borrower or any other
Loan Party shall disavow, revoke or terminate (or attempt to terminate) any Loan
Document to which it is a party or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental

 

63

--------------------------------------------------------------------------------


 

Authority the validity or enforceability of this Agreement, or any other Loan
Document or this Agreement or any other Loan Document shall cease to be in full
force and effect (except as a result of the express terms thereof).

 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against the Parent, the Borrower, any other Loan
Party or any other Subsidiary, by any court or other tribunal and (i) such
judgment or order shall continue for a period of 30 days without being paid,
stayed or dismissed through appellate proceedings prosecuted by the Borrower in
good faith and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such outstanding judgments or orders
entered against (X) the Parent, the Borrower and the other Loan Parties,
$10,000,000 or (Y)  other Subsidiaries, $50,000,000 or (B) in the case of an
injunction or other non-monetary judgment, such injunction or judgment could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Parent, the Borrower, any
other Loan Party or any other Subsidiary which exceeds, individually or together
with all other such warrants, writs, executions and processes, (i) for the
Parent, the Borrower and the other Loan Parties $10,000,000 or (ii) for all
other Subsidiaries $50,000,000, and such warrant, writ, execution or process
shall not be discharged, vacated, stayed or bonded for a period of 30 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.

 

(k)           ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(m)          Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 30.0% of the total voting power
of the then outstanding voting stock of the Parent;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors

 

64

--------------------------------------------------------------------------------


 

of the Parent (together with any new directors whose election by such Board or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a at least two-thirds of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute a majority of the Board
of Directors of the Borrower then in office;

 

(iii)          The Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower; or

 

(iv)          The Parent shall cease to own and control, directly or indirectly,
of record and beneficially, at least 75% of the outstanding Equity Interests of
the Borrower free and clear of all Liens (other than Permitted Liens of the
types referred to in clauses (a), (b), (c) and (e) of the definition of
Permitted Lien).

 

(n)           Validity of Material Loan Documents.  Either this Agreement or the
Guaranty shall cease to be in full force and effect (other than in accordance
with the terms thereof).

 

(o)           Revolving Credit Agreement.  An Event of Default under and as
defined in the Revolving Credit Agreement shall occur.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Section 10.1.(f) or 10.1.(g), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations (other than obligations in respect of Derivatives Contracts),
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
declare (1) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding and (2) all of the other Obligations (other than
obligations in respect of Derivatives Contracts), including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

65

--------------------------------------------------------------------------------


 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following: (i) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (ii) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, and (iii) to
prosecute any legal action against the Parent, the Borrower or any other Loan
Party to enforce or collect net amounts owing to such Specified Derivatives
Provider by any such Person pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforces any Lien or exercises any of its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law or other
Applicable Law, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 10.4.  Allocation of Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, or if an Event of Default specified in Section 10.1.(a) and/or
(b) shall exist, all payments received by the Administrative Agent under any of
the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

(a)           amounts due the Administrative Agent in respect of fees and
expenses due under Section 12.2.;

 

66

--------------------------------------------------------------------------------


 

(b)           amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

 

(c)           payments of interest on all Loans, to be split pro rata between
each Class of Loan, and to be applied for the ratable benefit of the Lenders of
each Class of Loans;

 

(d)           payments of principal of all Loans, to be split pro rata between
each Class of Loan, and to be applied for the ratable benefit of the Lenders of
each Class of Loans;

 

(e)           amounts due the Administrative Agent and the Lenders pursuant to
Sections 11.7. and 12.9.;

 

(f)            payment of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(g)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.5.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.6.  Rights Cumulative.

 

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement, each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent and the Lenders may be selective and no failure or delay by
the Administrative Agent or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Authorization and Action.

 

Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents

 

67

--------------------------------------------------------------------------------


 

for the benefit of the Lenders.  Each Lender hereby agrees that, except as
otherwise set forth herein, any action taken by the Requisite Lenders, the
Requisite Five Year Term Lenders and the Requisite Seven Year Term Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders, the Requisite Five Year Term Lenders or the
Requisite Seven Year Term Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein.  Without limiting the generality of the
foregoing, the use of the terms “Administrative Agent”, “Administrative Agent”,
“agent” and similar terms in the Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law. 
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.  At the request of a Lender, the Administrative Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Administrative Agent pursuant to this Agreement or the other
Loan Documents.  The Administrative Agent will also furnish to any Lender, upon
the request of such Lender, a copy of any certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document.  As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2.  Administrative Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Without limiting the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this

 

68

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons (except for the delivery
to it of any certificate or document specifically required to be delivered to it
pursuant to Section 5.1.) or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such collateral; and (f) shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy, or electronic mail) believed by it to be genuine and
signed, sent or given by the proper party or parties.  The Administrative Agent
may execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact.  Unless set forth in writing to the contrary,
the making of its initial Loan by a Lender shall constitute a certification by
such Lender to the Administrative Agent and the other Lenders that the Borrower
has satisfied the conditions precedent for initial Loans set forth in Sections
5.1. and 5.2. that have not previously been waived by the Requisite Lenders.

 

Section 11.3.  Notice of Defaults.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default.”  Further, if the Administrative Agent receives such
a “notice of default”, the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.4.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender then acting as Administrative Agent in each case in its individual
capacity.  Such Lender and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Lenders.  Further, such Lender and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement, any Specified Derivatives Contract or otherwise without having to
account for the same to the Lenders.  The Lenders acknowledge that, pursuant to
such activities, the Lender acting as Administrative Agent or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

69

--------------------------------------------------------------------------------


 

Section 11.5.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof.  Each
Lender shall reply promptly, but in any event within 15 Business Days (or such
lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication.  Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a written explanation of the reasons behind
such objection) within the applicable time period for reply, such Lender shall
be deemed to have conclusively approved of or consented to such recommendation
or determination; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
adversely affected thereby pursuant to Section 12.6.(b).

 

Section 11.6.  Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender.  Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Borrower, the Subsidiaries or any other Affiliate thereof, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Person. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent, or
any

 

70

--------------------------------------------------------------------------------


 

of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates.  Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.

 

Section 11.7.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Administrative Agent
(in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Administrative Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure results from the
Administrative Agent following the advice of counsel to the Administrative Agent
of which advice the Lenders have received notice.  Without limiting the
generality of the foregoing but subject to the preceding proviso, each Lender
agrees to reimburse the Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees of the counsel(s) of the Administrative Agent’s own
choosing) incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, administration, or enforcement of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent,
and/or the Lenders arising under any Environmental Laws.  Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (i) resign as Administrative Agent under the Loan
Documents at any time by giving written notice thereof to the Lenders and the
Borrower or (ii) be removed as Administrative Agent under the Loan Documents if
(x) the Administrative Agent is a Defaulting Lender or (y) for any acts or
omissions of the Administrative Agent that constitute gross negligence or
willful misconduct of the Administrative Agent, in each case by the Requisite
Lenders (other than the Lender then acting as the Administrative Agent) upon not
less than 30 days’ prior written notice to the

 

71

--------------------------------------------------------------------------------


 

Administrative Agent.  Upon any such resignation or removal, the Requisite
Lenders (other than the Lender then acting as the Administrative Agent in the
case of the removal of the Administrative Agent under the immediately preceding
sentence) shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the resigning Administrative Agent’s
giving of notice of resignation or the Lenders’ removal of the Administrative
Agent, then the resigning or removed Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

Section 11.9.  Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders.  The titles of “Joint Lead Arranger”, “Joint
Bookrunner”, “Syndication Agent” and “Documentation Agents” are solely honorific
and imply no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, the Borrower or any Lender and the use of such titles does
not impose on the Titled Agents any duties or obligations greater than those of
any other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

U-STORE-IT, L.P.

c/o U-Store-It Trust

460 Swedesford Road, Suite 3000

Wayne, Pennsylvania  19087

Attn:  Chief Financial Officer

Telephone:  (610) 293-5700

Telecopy: (610) 293-5720

 

72

--------------------------------------------------------------------------------


 

with a copy to:

 

U-STORE-IT, L.P.

c/o U-Store-It Trust

460 Swedesford Road, Suite 3000

Wayne, Pennsylvania  19087

Attn: Senior Vice President — Chief Legal Officer

Telephone: (610) 293-5765

Telecopy:  (610) 293-5720

 

If to the Administrative Agent:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attn:  Greg Ward

Telephone: (216) 344-6945

Telecopy: (216) 344-6939

 

with a copy to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Real Estate Banking Group

123 North Wacker - Suite 1900

Chicago, IL 60606

Attn: Pamela Probst

Loan Administration Manager

P (312) 345-7664

F (312) 782-0969

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. 
Neither the Administrative Agent nor any Lender shall incur any liability to any
Loan Party (nor shall the Administrative Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder. Failure of a Person designated to
get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to any other Person.

 

73

--------------------------------------------------------------------------------


 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable and documented fees and
disbursements of outside counsel to the Administrative Agent and costs and
expenses in connection with the use of IntraLinks, Inc., SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
and documented fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the
documented fees and disbursements of counsel to the Administrative Agent and any
Lender incurred in connection with the representation of the Administrative
Agent or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(f) or 10.1.(g),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, and each
Affiliate of the Administrative Agent or any Lender, at any time while an Event
of Default exists, without prior notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or an
Affiliate of a Lender subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender or any such Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such Obligations shall be contingent or unmatured.

 

74

--------------------------------------------------------------------------------


 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN
CHARLOTTE, NORTH CAROLINA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE
LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). 

 

75

--------------------------------------------------------------------------------


 

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Affiliates and the partners, directors, officers, employees, agents and advisors
of the Administrative Agent and the Lenders and of their respective Affiliates)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees (an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
Loans at the time owing to the assigning Lender or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the outstanding principal balance of the
Loans of such Lender (in each case determined as of the date the Assignment and
Acceptance Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance Agreement, as of the Trade Date) shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not already a Lender, an Affiliate of a Lender
or an Approved Fund.

 

(iv)          Assignment and Acceptance Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 payable by
Assignor for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the Assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the Assignee
and such transferor Lender, as appropriate.

 

76

--------------------------------------------------------------------------------


 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, (other than as
provided pursuant to Section 12.5.(e)) sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (i) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender or
(ii) reduce the rate at which interest is payable thereon.  Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.12., 4.1., 4.4. to the same
extent as if it were the Lender it purchased such participation from and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender, provided
such Participant agrees to be

 

77

--------------------------------------------------------------------------------


 

subject to Section 3.3. as though it were a Lender.  Upon request from the
Administrative Agent, a Lender shall notify the Administrative Agent and the
Borrower of the sale of any participation hereunder.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.12., 4.1. and 4.4. than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower consents to the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Administrative Agent, to comply with
Section 3.12.(c) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

Section 12.6.  Amendments.

 

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Administrative Agent at the written direction
of the Requisite Lenders) and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto; provided, however, any
amendment of Sections 9.1. and 10.1. (m), or any amendment of any of the
definitions related to such Sections 9.1. and 10.1. (m), or the waiver of the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of the terms of such Sections 9.1. and 10.1. (m), or the waiver of
the continuance of any Default or Event of Default resulting from a violation of
Section 9.1. or a waiver of the continuance of any Event of Default under
Section 10.1. (m), may be made with, but only with, the written consent of the
Supermajority Lenders (and, in the case of an amendment of such Sections, the
Borrower).

 

(b)           Subject to the immediately following subsection (d), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Five Year Term Lenders, and not any other Lenders, may be
amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Five Year Term Lenders (and, in the
case of an amendment to any Loan Document, the written consent of each Loan
Party a party thereto).

 

(c)           Subject to the immediately following subsection (d), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Seven Year Term Lenders, and not

 

78

--------------------------------------------------------------------------------


 

any other Lenders, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Seven
Year Term Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party a party thereto).

 

(d)           Notwithstanding the foregoing, without the prior written consent
of each Lender adversely affected thereby, no amendment, waiver or consent shall
do any of the following:

 

(i)            subject the Lenders to any additional obligations;

 

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;

 

(iii)          reduce the amount of any Fees payable to the Lenders hereunder or
postpone any date fixed for payment thereof;

 

(iv)          modify the definition of the term “Termination Date”, “Five Year
Term Loan Termination Date”, “Seven Year Term Loan Termination Date” or
otherwise postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations (including the waiver of any
Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due);

 

(v)           amend or otherwise modify the provisions of Section 3.2. or the
definition of the term “Commitment Percentage”;

 

(vi)          modify the definition of the term “Requisite Lenders”, “Requisite
Five Year Term Lenders”, “Requisite Seven Year Term Lenders” or “Supermajority
Lenders” or otherwise modify in any other manner the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof, including without limitation, any modification of
this Section 12.6. if such modification would have such effect;

 

(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12.(c)); or

 

(viii)        increase the number of Interest Periods permitted with respect to
Loans under Section 2.3.

 

(e)           No amendment, waiver or consent, unless in writing and signed by
the Administrative Agent, in such capacity, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the
Administrative Agent under this Agreement or any of the other Loan Documents. 
Any amendment, waiver or consent with respect to any Loan Document that
(i) diminishes the rights of a Specified Derivatives Provider in a manner or to
an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider.

 

(f)            No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 11.5., no

 

79

--------------------------------------------------------------------------------


 

course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 

(g)           If the Borrower enters into any amendment, supplement or other
modification of the Revolving Credit Agreement or any other Loan Document (as
defined in the Revolving Credit Agreement) that amends or modifies the
covenants, events of default, acceleration rights or other material terms of the
Revolving Credit Agreement (a “Revolving Credit Agreement Amendment”), and (i) a
“Lender” under and as defined in the Revolving Credit Agreement that is also a
Lender hereunder (a “Common Lender”) expressly approves the Revolving Credit
Agreement Amendment, and (ii) the Borrower, the Administrative Agent and the
Lenders desire to amend this Agreement or the Loan Documents, as applicable upon
identical terms, then such Common Lender shall be deemed to have approved of
such amendment to this Agreement or the Loan Documents, as applicable.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent or any Lender to any
Lender, the Borrower, any Subsidiary or any other Loan Party.  Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.  In connection with all aspects
of each transaction contemplated hereby, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(a) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand; (b) neither the Administrative Agent
nor any Lender has assumed or will assume any advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Loan Party with respect to
any of the transactions contemplated hereby or the process leading hereto
(irrespective of whether the Administrative Agent, any Lender or any of their
respective Affiliates has advised or is currently advising the Borrower, any
other Loan Party or any of their respective Affiliates on other matters) and
neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship.

 

80

--------------------------------------------------------------------------------


 

Section 12.8.  Confidentiality.

 

The Administrative Agent and each Lender shall use reasonable efforts to assure
that information about the Parent, the Borrower, the other Loan Parties and
other Subsidiaries, and the respective properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Lender pursuant to the provisions
of this Agreement or any other Loan Document, is used only for the purposes of
this Agreement and the other Loan Documents and shall not be divulged to any
Person other than the Administrative Agent, the Lenders, and their respective
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Administrative Agent or such Lender, as applicable, and the
Borrower, but in any event the Administrative Agent and the Lenders may make
disclosure:  (a) to any of their respective Affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; provided, however,
if the Administrative Agent or a Lender receives a summons or subpoena to
disclose any such confidential information to any Person, the Administrative
Agent or such Lender, as applicable, shall, if legally permitted, endeavor to
notify the Borrower thereof as soon as possible after receipt of such request,
summons or subpoena and the Borrower shall be afforded an opportunity to seek
protective orders, or such other confidential treatment of such disclosed
information, as the Borrower and the Administrative Agent or such Lender, as
applicable, may deem reasonable; (d) to the Administrative Agent’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) after the
happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Administrative Agent or the
Lenders of rights hereunder or under any of the other Loan Documents; (f) upon
Borrower’s prior consent (which consent shall not be unreasonably withheld), to
any contractual counter-parties to any swap or similar hedging agreement or to
any rating agency; and (g) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section actually known to
such Lender to be such a breach or (y) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Borrower or any Affiliate.  Notwithstanding the foregoing, the Administrative
Agent and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender.

 

Section 12.9.  Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders, any Affiliate of the
Administrative Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or reasonable expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Section 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of,

 

81

--------------------------------------------------------------------------------


 

any suit, cause of action, claim, arbitration, investigation or settlement,
consent decree or other proceeding (the foregoing referred to herein as an
“Indemnity Proceeding”) which is in any way related directly or indirectly to: 
(i) this Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans; (iv) the Administrative
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Administrative Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent and the Lenders are creditors of the Borrower and have or are alleged to
have information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any Subsidiary that violates a
sanction enforced by the OFAC; or (x) any violation or non-compliance by the
Borrower or any Subsidiary of any Applicable Law (including any Environmental
Law) including, but not limited to, any Indemnity Proceeding commenced by
(A) the Internal Revenue Service or state taxing authority or (B) any
Governmental Authority or other Person under any Environmental Law, including
any Indemnity Proceeding commenced by a Governmental Authority or other Person
seeking remedial or other action to cause the Borrower or its Subsidiaries (or
its respective properties) (or the Administrative Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for (A) any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party.

 

(b)           The Borrower’s indemnification obligations under this
Section 12.9. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this regard, this indemnification shall cover
all Indemnified Costs of any Indemnified Party in connection with any deposition
of any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such

 

82

--------------------------------------------------------------------------------


 

Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

(h)           References in this Section to “Lender” or “Lenders” shall be
deemed to include such Persons (and their Affiliates) in their capacity as
Specified Derivatives Providers.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as all Obligations have been paid
and satisfied in full.  The indemnities to which the Administrative Agent and
the Lenders are entitled under the provisions of Sections 3.12., 4.1., 4.4.,
11.7., 12.2. and 12.9. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.4., shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

83

--------------------------------------------------------------------------------


 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 12.15.  Limitation of Liability.

 

Neither the Administrative Agent nor any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.  The Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent or any
Lender or any of the Administrative Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.16.  Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

Section 12.17.  Construction.

 

The Borrower, the Parent, each Lender and the Administrative Agent acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Borrower, the Parent,
each Lender and the Administrative Agent.

 

[Signatures on Following Pages]

 

84

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

U-STORE-IT, L.P.

 

 

 

By: U-Store-It Trust, its general partner

 

 

 

 

 

By: 

/s/ Jeffrey P. Foster

 

 

Name:

Jeffrey P. Foster

 

 

Title:

Senior Vice President, Chief Legal Officer

 

 

 

 

 

U-STORE-IT TRUST

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

 

Name:

Jeffrey P. Foster

 

 

Title:

Senior Vice President, Chief Legal Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with U-Store-It, L.P.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Antoinette G. Perry

 

 

Name:

Antoinette G. Perry

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with U-Store-It, L.P.]

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Shari L. Reams-Henofer

 

 

Name:

Shari L. Reams-Henofer

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with U-Store-It, L.P.]

 

 

 

U.S. Bank National Association

 

 

 

 

 

By:

/s/ Renee Lewis

 

 

Name:

Renee Lewis

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with U-Store-It, L.P.]

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

 

Name:

Nancy B. Richards

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with U-Store-It, L.P.]

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

 

Name:

Paul E. Burgan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with U-Store-It, L.P.]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name:

Michael W. Edwards

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with U-Store-It, L.P.]

 

 

 

RBS CITIZENS, N.A. d/b/a CHARTER ONE

 

 

 

 

 

By:

/s/ Michele S. Jawyn

 

 

Name:

Michele S. Jawyn

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1.1.(A)

 

List of Loan Parties (other than the Parent and the Borrower)

 

 

USI II, LLC

YSI I LLC

YSI XXIX LP

YSI XXIX GP LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

Lender Commitments

 

Lender

 

Five Year Term
Commitment

 

Seven Year Term
Commitment

 

Aggregate
Commitment

 

Wells Fargo Bank, National Association

 

$

20,000,000

 

$

40,000,000

 

$

60,000,000

 

PNC Bank, National Association

 

$

15,000,000

 

$

35,000,000

 

$

50,000,000

 

U.S. Bank National Association

 

$

15,000,000

 

$

15,000,000

 

$

30,000,000

 

SunTrust Bank

 

$

10,000,000

 

$

10,000,000

 

$

20,000,000

 

Regions Bank

 

$

20,000,000

 

$

0

 

$

20,000,000

 

Bank of America, N.A.

 

$

10,000,000

 

$

0

 

$

10,000,000

 

RBS Citizens, N.A. d/b/a Charter One

 

$

10,000,000

 

$

0

 

$

10,000,000

 

Total:

 

$

100,000,000.00

 

$

100,000,000.00

 

$

200,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(b)

 

Ownership Structure

 

Part I: Subsidiaries

 

Subsidiary

 

Jurisdiction of 
Organization

 

Holders of Equity
Interest in
Subsidiary

 

Type of Equity Interests 
Held

 

Percentage of
Ownership

 

Type of
Subsidiary

U-Store-It, L.P.

 

Delaware

 

Parent; Others

 

Parent: GP interests Others: LP interests

 

GP interests: 100% LP interests: 100%

 

Loan Party

Lantana Property Owner’s Association, Inc.

 

Florida

 

Borrower

 

Shares

 

100%

 

Excluded

U-Store-It Development LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

U-Store-It Mini Warehouse Co.

 

Ohio

 

Borrower

 

Shares

 

100%

 

Excluded

U-Store-It Trust Luxembourg S.ar.l.

 

Luxembourg

 

Borrower

 

Shares

 

100%

 

Excluded

USI II, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Loan Party

USI Overseas Development Holding, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

USI Overseas Development LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

USIFB LP

 

United Kingdom

 

USIFB LLP; Borrower

 

USIFB LLP: GP interests Borrower: LP interests

 

USIFB LLP: 97% Borrower: 3%

 

Excluded

USIFB LLP

 

United Kingdom

 

Borrower, Ian Connolly and Hugh Knowles

 

Partnership interests.

 

Borrower: 50.02% Connolly: 24.99% Knowles: 24.99%

 

Excluded

YASKY LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI I LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Loan Party

YSI II LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI III LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI IV LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI IX GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI IX LP

 

Delaware

 

YSI IX GP LLC; YSI IX LP LLC

 

YSI IX GP LLC: GP interests YSI IX LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI IX LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI Management LLC

 

Delaware

 

Parent

 

LLC interests

 

100%

 

Excluded

YSI V LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI VI LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI VII GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI VII LP

 

Delaware

 

YSI VII GP LLC; YSI VII LP LLC

 

YSI VII GP LLC: GP interests YSI VII LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI VII LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI VIII GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI VIII LP

 

Delaware

 

YSI VIII GP

 

YSI VIII GP LLC:

 

GP interests: 100%

 

Excluded

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of 
Organization

 

Holders of Equity
Interest in
Subsidiary

 

Type of Equity Interests 
Held

 

Percentage of
Ownership

 

Type of
Subsidiary

 

 

 

 

LLC; YSI VIII LP LLC

 

GP interests YSI VIII LP LLC: LP interests

 

LP interests: 100%

 

 

YSI VIII LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI X GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI X LP

 

Delaware

 

YSI X GP LLC; YSI X LP LLC

 

YSI X GP LLC: GP interests YSI X LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI X LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XI GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XI LP

 

Delaware

 

YSI XI GP LLC; YSI XI LP LLC

 

YSI XI GP LLC: GP interests YSI XI LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XI LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XII GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XII LP

 

Delaware

 

YSI XII GP LLC; YSI XII LP LLC

 

Partnership Interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XII LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XIII GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XIII LP

 

Delaware

 

YSI XIII GP LLC; YSI XIII LP LLC

 

YSI XIII GP LLC: GP interests YSI XIII LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XIII LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XIV GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XIV LP

 

Delaware

 

YSI XIV GP LLC; YSI XIV LP LLC

 

YSI XIV GP LLC: GP interests YSI XIV LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XIV LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XV LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XVI LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XVII GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XVII LP

 

Delaware

 

YSI XVII GP LLC; YSI XVII LP LLC

 

YSI XVII GP LLC: GP interests YSI XVII LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XVII LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XX GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XX LP

 

Delaware

 

YSI XX GP LLC; YSI XX LP LLC

 

YSI XX GP LLC: GP interests YSI XX LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XX LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXII LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXIX GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Loan Party

YSI XXIX LP

 

Delaware

 

YSI XXIX GP LLC; YSI XXIX LP LLC

 

YSI XXIX GP LLC: GP interests YSI XXIX LP LLC:

 

GP interests: 100% LP interests: 100%

 

Loan Party

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of 
Organization

 

Holders of Equity
Interest in
Subsidiary

 

Type of Equity Interests 
Held

 

Percentage of
Ownership

 

Type of
Subsidiary

 

 

 

 

 

 

LP interests

 

 

 

 

YSI XXIX LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXV GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXV LP

 

Delaware

 

YSI XXV GP LLC; YSI XXV LP LLC

 

YSI XXV GP LLC: GP interests YSI XXV LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XXV LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXVI GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXVI LP

 

Delaware

 

YSI XXVI GP LLC; YSI XXVI LP LLC

 

YSI XXVI GP LLC: GP interests YSI XXVI LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XXVI LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXVII GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXVII LP

 

Delaware

 

YSI XXVII GP LLC; YSI XXVII LP LLC

 

YSI XXVII GP LLC: GP interests YSI XXVII LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XXVII LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXVIII GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXVIII LP

 

Delaware

 

YSI XXVIII GP LLC; YSI XXVIII LP LLC

 

YSI XXVIII GP LLC: GP interests YSI XXVIII LP LLC: LP interests

 

GP interests: 100% LP interests: 100%

 

Excluded

YSI XXVIII LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXX LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXI, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXII, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXIII, LLC

 

Delaware

 

YSI XXXIIIA, LLC

 

LLC interests

 

100%

 

Excluded

YSI XXXIIIA, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXIV, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXV, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXVI, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXVII, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXVIII, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXIX, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXX, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXI, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXII, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXIII, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXIV, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXV, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXVI, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXVII, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XXXXVIII, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI XLIX, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI L, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI Venture LP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI Venture GP LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI-Hart Limited Partnership

 

Delaware

 

YSI Venture

 

YSI Venture GP

 

50%

 

Excluded

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of 
Organization

 

Holders of Equity
Interest in
Subsidiary

 

Type of Equity Interests 
Held

 

Percentage of
Ownership

 

Type of
Subsidiary

 

 

 

 

GP LLC; YSI Venture LP LLC

 

LLC: GP interests YSI Venture LP LLC: LP interests

 

 

 

 

YSI Hart TRS Inc.

 

Delaware

 

YSI-Hart Limited Partnership

 

Common Shares

 

100%

 

Excluded

Storage Asset Management, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

Property Guard, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

YSI Burke Lake, LLC

 

Delaware

 

Borrower

 

LLC interests

 

100%

 

Excluded

 

Outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person, and the following additional items:

 

·                  Existing equity compensation plans described on the Parent’s
Form 10-K for the fiscal year ending December 31, 2010.

 

·                  Pursuant to the Second Amended and Restated Agreement of
Limited Partnership of the Borrower, partnership units may be redeemed for cash,
or at the Parent’s option, common shares on a one-for-one basis.

 

·                  Outstanding awards granted under the Parent’s equity
compensation plans currently consist of Time Vested Restricted Share Awards,
Performance-Vested Restricted Share Awards and Non-Qualified Stock Option
Awards. Certain executive officers of the Parent entered into amended and
restated employment agreements in December 2008 and June 2010 pursuant to which
such executive officers are entitled to participate in the Parent’s equity
compensation plans. The Parent’s equity compensation plans are more fully
described in the Parent’s Proxy Statement dated April 13, 2009 and the Parent’s
Annual Report on Form 10-K for the year ended December 31, 2010.

 

·                  Certain trustees of the Parent have received deferred shares
under the U-Store-It Trust Deferred Trustees Plan.  The deferred shares are
convertible to common shares of the Parent on a one-for-one basis following
termination of service.  Until converted to common shares, the deferred shares
have dividend equivalent reinvestment rights.

 

·                  The Parent filed a Registration Statement on Form S-3 in
March 2007 (and a post-effective amendment thereto in August 2009) to satisfy
all outstanding registration rights.

 

·                  Pursuant to a Sales Agreement with Cantor Fitzgerald & Co.,
the Parent has reserved 10 million common shares that may be issued from time to
time at the market offerings in connection with the Parent’s controlled equity
offering program.

 

--------------------------------------------------------------------------------


 

Part II: Unconsolidated Affiliates of Parent

 

Unconsolidated Affiliate

 

Type of Legal
Entity

 

Equity Interests Held by
Parent

USIFB LLP

 

Limited Partnership

 

50%

 

Part III:

 

Existing Investments in Subsidiaries:

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(f)

 

Title to Properties; Liens

 

Part I: Real Property

 

See attached.

 

--------------------------------------------------------------------------------


 

Facility #

 

Street

 

City

 

State

 

Zip

 

County

 

Owner

200

 

630 WEST CAMINO CASA VERDE

 

GREEN VALLEY

 

AZ

 

85614

 

PIMA

 

YSI XXV LP

 

 

 

 

 

 

 

 

 

 

 

 

 

201

 

480 S. ARIZONA AVENUE

 

CHANDLER

 

AZ

 

85225

 

MARICOPA

 

YSI HART LIMITED PARTNERSHIP

202

 

3899 N. ORACLE RD. I

 

TUCSON

 

AZ

 

85705

 

PIMA

 

YSI XX LP

203

 

3680 W ORANGE GROVE RD

 

TUCSON

 

AZ

 

85741

 

PIMA

 

YSI XX LP

204

 

2424 N. ORACLE RD. II

 

TUCSON

 

AZ

 

85705

 

PIMA

 

YSI XX LP

205

 

2545 S SIXTH AVE

 

TUCSON

 

AZ

 

85713

 

PIMA

 

YSI XX LP

206

 

2855 S PANTANO RD

 

TUCSON

 

AZ

 

85730

 

PIMA

 

YSI XX LP

207

 

7070 E SPEEDWAY BLVD

 

TUCSON

 

AZ

 

85710

 

PIMA

 

YSI XX LP

208

 

8361 E. BROADWAY BLVD

 

TUCSON

 

AZ

 

85710

 

PIMA

 

YSI XX LP

210

 

5550 S. PALO VERDE

 

TUCSON

 

AZ

 

85706

 

PIMA

 

YSI XX LP

211

 

975 S. PRUDENCE

 

TUCSON

 

AZ

 

85710

 

PIMA

 

YSI XX LP

212

 

519 E PRINCE RD

 

TUCSON

 

AZ

 

85705

 

PIMA

 

YSI XX LP

213

 

3955 E. 29TH ST

 

TUCSON

 

AZ

 

85711

 

PIMA

 

YSI XX LP

214

 

6560 E. TANQUE VERDE RD.

 

TUCSON

 

AZ

 

85715

 

PIMA

 

U-Store-It, L.P.

217

 

275 S PROSPECTORS DR

 

DIAMOND BAR

 

CA

 

91765

 

LOS ANGELES

 

U-Store-It, L.P.

218

 

6491 MAPLE AVE

 

WESTMINSTER

 

CA

 

92683

 

ORANGE

 

YSI XXVI LP

219

 

2620 FLORIN RD

 

SACRAMENTO

 

CA

 

95822

 

SACRAMENTO

 

YSI XX LP

220

 

7245 55TH ST

 

SACRAMENTO

 

CA

 

95823

 

SACRAMENTO

 

YSI XX LP

221

 

900 ORLANDO AVE

 

ROSEVILLE

 

CA

 

95661

 

PLACER

 

YSI XX LP

222

 

10651 WHITE ROCK RD

 

RANCHO CORDOVA

 

CA

 

95670

 

SACRAMENTO

 

YSI XX LP

223

 

4950 WATT AVE

 

N. HIGHLANDS

 

CA

 

95660

 

SACRAMENTO

 

YSI XX LP

224

 

9360 GREENBACK LANE

 

ORANGEVALE

 

CA

 

95662

 

SACRAMENTO

 

YSI XX LP

225

 

775 N 16TH ST

 

SACRAMENTO

 

CA

 

95811

 

SACRAMENTO

 

YSI XX LP

226

 

7562 GREENBACK LANE

 

CITRUS HEIGHTS

 

CA

 

95610

 

SACRAMENTO

 

YSI XX LP

227

 

946 E RANCHEROS DR

 

SAN MARCOS

 

CA

 

92069

 

SAN DIEGO

 

YSI XXVI LP

228

 

11402 CHEROKEE ST

 

NORTHGLENN

 

CO

 

80234

 

ADAMS

 

YSI XX LP

229

 

8444 N. PECOS ST

 

FEDERAL HTS.

 

CO

 

80260

 

ADAMS

 

YSI XX LP

230

 

10303 E WARREN AVE

 

DENVER

 

CO

 

80247

 

ARAPAHOE

 

YSI XX LP

231

 

16845 MOUNT VERNON RD.

 

GOLDEN

 

CO

 

80401

 

JEFFERSON

 

YSI XX LP

232

 

5353 E. COUNTY LINE RD

 

CENTENNIAL

 

CO

 

80122

 

ARAPAHOE

 

YSI XX LP

233

 

2001 GIRARD BLVD SE

 

ALBUQUERQUE

 

NM

 

87106

 

BERNALILLO

 

YSI XX LP

234

 

11801 MONTGOMERY BLVD

 

ALBUQUERQUE

 

NM

 

87111

 

BERNALILLO

 

YSI XX LP

236

 

7440 CENTRAL AVE

 

ALBUQUERQUE

 

NM

 

87108

 

BERNALILLO

 

YSI XX LP

237

 

304 SOUTH 6TH ST

 

CARLSBAD

 

NM

 

88220

 

EDDY

 

YSI XXV LP

238

 

1010 S. DIAMOND AVE

 

DEMING

 

NM

 

88030

 

LUNA

 

YSI XXV LP

239

 

1100 N. LOVE ST

 

LOVINGTON

 

NM

 

88260

 

LEA

 

YSI XXV LP

240

 

1200 N. LOVE ST

 

LOVINGTON

 

NM

 

88260

 

LEA

 

YSI XXV LP

241

 

1100 E. MADRID AVE

 

LAS CRUCES

 

NM

 

88001

 

DONA ANA

 

U-Store-It, L.P.

242

 

11732 HIGHWAY 180 E

 

SILVER CITY

 

NM

 

88061

 

GRANT

 

YSI XXV LP

243

 

801 N HIGHWAY 51

 

TRUTH OR CONSQ.

 

NM

 

87901

 

SIERRA

 

YSI XXV LP

244

 

4811 CENTRAL AVENUE PIKE

 

KNOXVILLE

 

TN

 

37912

 

KNOX

 

YSI XXX LLC

245

 

4709 CHAPMAN HIGHWAY

 

KNOXVILLE

 

TN

 

37920

 

KNOX

 

YSI XXX LLC

246

 

8713 UNICORN DRIVE

 

KNOXVILLE

 

TN

 

37923

 

KNOX

 

YSI XXX LLC

247

 

142 AIRPORT PLAZA DR

 

ALCOA

 

TN

 

37701

 

BLOUNT

 

YSI XXX LLC

248

 

7777 MORIARTY RD

 

CORDOVA

 

TN

 

38018

 

SHELBY

 

YSI XXVI LP

249

 

5141 AMERICAN WAY

 

MEMPHIS

 

TN

 

38115

 

SHELBY

 

YSI XXVI LP

250

 

6390 WINCHESTER RD.

 

MEMPHIS

 

TN

 

38115

 

SHELBY

 

YSI XXVI LP

251

 

4705 WINCHESTER RD.

 

MEMPHIS

 

TN

 

38118

 

SHELBY

 

YSI XXVI LP

252

 

1500 LOMALAND DR

 

EL PASO

 

TX

 

79935

 

EL PASO

 

YSI XX LP

 

--------------------------------------------------------------------------------


 

253

 

10642 MONTANA AVE

 

EL PASO

 

TX

 

79935

 

EL PASO

 

YSI XX LP

254

 

9447 DIANA DR

 

EL PASO

 

TX

 

79924

 

EL PASO

 

YSI XX LP

255

 

5201 N MESA ST

 

EL PASO

 

TX

 

79912

 

EL PASO

 

YSI XX LP

256

 

301 N. CLARK DR

 

EL PASO

 

TX

 

79905

 

EL PASO

 

YSI XXV LP

257

 

11565 JAMES WATT DR

 

EL PASO

 

TX

 

79936

 

EL PASO

 

YSI XXV LP

258

 

741 N HARVEY MITCHELL PKWY

 

BRYAN

 

TX

 

77807

 

BRAZOS

 

YSI XXIX LP

259

 

3412 GARTH RD

 

BAYTOWN

 

TX

 

77521

 

HARRIS

 

YSI XXIX LP

260

 

11702 BEACHNUT STREET

 

HOUSTON

 

TX

 

77072

 

HARRIS

 

YSI XXIX LP

261

 

10601 W. FAIRMONT PKWY

 

LA PORTE

 

TX

 

77571

 

HARRIS

 

YSI XXIX LP

262

 

2150 WIRT ROAD

 

HOUSTON

 

TX

 

77055

 

HARRIS

 

YSI XXIX LP

263

 

9900 ROWLETT ROAD

 

HOUSTON

 

TX

 

77075

 

HARRIS

 

YSI XXVII LP

264

 

7001 SYNOTT ROAD

 

HOUSTON

 

TX

 

77083

 

HARRIS

 

YSI XXVIII LP

265

 

104 HOLLEMAN DRIVE

 

COLLEGE STATION

 

TX

 

77840

 

BRAZOS

 

YSI XXVIII LP

267

 

4640 S 900 EAST

 

MURRAY

 

UT

 

84117

 

SALT LAKE

 

YSI XX LP

268

 

350 S REDWOOD RD

 

SALT LAKE CITY

 

UT

 

84104

 

SALT LAKE

 

YSI XX LP

269

 

3528 S 300 WEST

 

SALT LAKE CITY

 

UT

 

84115

 

SALT LAKE

 

YSI XX LP

270

 

5174 COMMERCE DR

 

MURRAY

 

UT

 

84107

 

SALT LAKE

 

YSI XX LP

272

 

536 N. POWER ROAD

 

MESA

 

AZ

 

85205

 

MARICOPA

 

YSI HART LIMITED PARTNERSHIP

273

 

3026 S. COUNTRY CLUB DRIVE

 

MESA

 

AZ

 

85210

 

MARICOPA

 

YSI HART LIMITED PARTNERSHIP

274

 

909 S. COUNTRY CLUB DRIVE

 

MESA

 

AZ

 

85210

 

MARICOPA

 

YSI HART LIMITED PARTNERSHIP

275

 

1844 N. 43RD AVE.

 

PHOENIX

 

AZ

 

85009

 

MARICOPA

 

U-Store-It, L.P.

276

 

3122 E. WASHINGTON STREET

 

PHOENIX

 

AZ

 

85034

 

MARICOPA

 

U-Store-It, L.P.

276-2
Annex/E
xpansion

 

3036 E. WASHINGTON STREET

 

PHOENIX

 

AZ

 

85034

 

MARICOPA

 

U-Store-It, L.P.

277

 

198 W. ARTESIA BLVD.

 

LONG BEACH

 

CA

 

90805

 

LOS ANGELES

 

U-Store-It, L.P.

279

 

1400 S. GENE AUTRY TRAIL

 

PALM SPRINGS

 

CA

 

92264

 

RIVERSIDE

 

U-Store-It, L.P.

280

 

401 & 500 RADIO ROAD

 

PALM SPRINGS

 

CA

 

92262

 

RIVERSIDE

 

U-Store-It, L.P.

281

 

67650-67714 E. RAMON ROAD

 

CATHEDRAL CITY

 

CA

 

92234

 

RIVERSIDE

 

U-Store-It, L.P.

282

 

210 W. BONNIE VIEW

 

RIALTO

 

CA

 

92376

 

SAN BERNARDINO

 

YSI XXXXVIII LLC

283

 

7600 ARLINGTON AVENUE

 

RIVERSIDE

 

CA

 

92503

 

RIVERSIDE

 

YSI XXXXVIII LLC

284

 

4011 FAIRGROUNDS STREET

 

RIVERSIDE

 

CA

 

92501

 

RIVERSIDE

 

U-Store-It, L.P.

285

 

2828 W. 5TH STREET

 

SANTA ANA

 

CA

 

92703

 

ORANGE

 

U-Store-It, L.P.

286

 

9180 JAMACHA ROAD

 

SPRING VALLEY

 

CA

 

91977

 

SAN DIEGO

 

YSI XXXXVIII LLC

287

 

401 S. WATERMAN AVE.

 

SAN BERNARDINO

 

CA

 

92408

 

SAN BERNARDINO

 

YSI XXXXVIII LLC

288

 

601 S. WATERMAN AVE.

 

SAN BERNARDINO

 

CA

 

92408

 

SAN BERNARDINO

 

YSI XXXXVIII LLC

289

 

1450 W. 23RD ST.

 

SAN BERNARDINO

 

CA

 

92411

 

SAN BERNARDINO

 

YSI XXXXVIII LLC

290

 

1441 E. BASELINE ST.

 

SAN BERNARDINO

 

CA

 

92410

 

SAN BERNARDINO

 

U-Store-It, L.P.

291

 

72500 VARNER ROAD

 

THOUSAND PALMS

 

CA

 

92276

 

RIVERSIDE

 

U-Store-It, L.P.

292

 

2645 S. NELLIS BLVD.

 

LAS VEGAS

 

NV

 

89121

 

CLARK

 

U-Store-It, L.P.

293

 

7370 W. CHEYENNE AVE.

 

LAS VEGAS

 

NV

 

89129

 

CLARK

 

U-Store-It, L.P.

 

--------------------------------------------------------------------------------


 

295

 

1220 SPRING STUEBNER RD

 

SPRING

 

TX

 

77373

 

HARRIS

 

U-Store-It, L.P.

296

 

8716 JEFFERSON DAVIS HWY

 

FREDRICKSBURG

 

VA

 

22407

 

SPOTSYLDANIA

 

YSI XXXV LLC

297

 

20 PLANTATION DRIVE - SUITE 151

 

FREDRICKSBURG

 

VA

 

22406

 

STAFFORD

 

YSI XXXV LLC

298

 

1100 E. MADRID AVE

 

LAS CRUCES

 

NM

 

88001

 

DONA ANA

 

U-Store-It, L.P.

302

 

15120 NE 6TH AVENUE

 

MIAMI

 

FL

 

33162

 

DADE

 

YSI VI LLC

303

 

5500 NW 15TH STREET II

 

MARGATE

 

FL

 

33063

 

PALM BEACH

 

YASKY LLC

304

 

4080 RAVENSWOOD ROAD

 

DANIA

 

FL

 

33312

 

BROWARD

 

U-Store-It, L.P.

305

 

330 BUSINESS PARK WAY

 

ROYAL PALM

 

FL

 

33411

 

PALM BEACH

 

U-Store-It, L.P.

310

 

23711 MILES ROAD

 

WARRENVILLE

 

OH

 

44128

 

CUYAHOGA

 

YSI HART LIMITED PARTNERSHIP

311

 

60 LITTELL ROAD

 

E. HANOVER

 

NJ

 

07936

 

MORRIS

 

YSI HART LIMITED PARTNERSHIP

312

 

1951 EAST LINDEN AVENUE

 

LINDEN

 

NJ

 

07036

 

UNION

 

USI II, LLC

313

 

1242 ROUTE 70

 

BRICK

 

NJ

 

08724

 

OCEAN

 

USI II, LLC

315

 

601 SOUTH AVENUE

 

CRANFORD

 

NJ

 

07016

 

UNION

 

YSI XXXI LLC

316

 

282 CHAPEL ROAD

 

S. WINDSOR

 

CT

 

06074

 

HARTFORD

 

YSI HART LIMITED PARTNERSHIP

317

 

90 ROWE AVENUE

 

MILFORD

 

CT

 

06461

 

NEW HAVEN

 

USI II, LLC

318

 

868 FLANDERS ROAD

 

MYSTIC

 

CT

 

06355

 

NEW LONDON

 

USI II, LLC

322

 

200 SR 206 EAST

 

ST. AUGUSTINE

 

FL

 

32086

 

ST. JOHN

 

U-Store-It, L.P.

323

 

1678 SOUTH 8TH STREET

 

FERNANDINA

 

FL

 

32034

 

NASSAU

 

U-Store-It, L.P.

325

 

5501 NW 15TH STREET I

 

MARGATE

 

FL

 

33063

 

PALM BEACH

 

U-Store-It, L.P.

326

 

522 COTTAGE GROVE ROAD

 

BLOOMFIELD

 

CT

 

06002

 

HARTFORD

 

U-Store-It, L.P.

328

 

1700 LINDEN AVENUE

 

KNOXVILLE

 

TN

 

37917

 

KNOX

 

YSI XXXVIII LLC

332

 

7200 OLD CHENEY HIGHWAY

 

ORLANDO

 

FL

 

32807

 

ORANGE

 

U-Store-It, L.P.

334

 

3731 SHOTSMAN LANE

 

KNOXVILLE

 

TN

 

37918

 

KNOX

 

U-Store-It, L.P.

336

 

44618 PECHANGA PKWY

 

TEMECULA

 

CA

 

92592

 

RIVERSIDE COUNTY

 

YSI HART LIMITED PARTNERSHIP

337

 

4145 STATE ROUTE 741 SOUTH

 

MASON

 

OH

 

45040

 

RIVERSIDE

 

U-Store-It, L.P.

340

 

7028 NORTH DYSART ROAD

 

GLENDALE

 

AZ

 

85307

 

MARICOPA

 

U-Store-It, L.P.

347

 

201 SOUTH PLUMER AVENUE

 

TUCSON

 

AZ

 

85719

 

PIMA

 

U-Store-It, L.P.

348

 

3265 EAST SPEEDWAY

 

TUCSON

 

AZ

 

85716

 

PIMA

 

YSI XXXXIII LLC

349

 

11000 NORTH 115TH STREET

 

SCOTTSDALE

 

AZ

 

85259

 

MARICOPA

 

U-Store-It, L.P.

354

 

2349 TRADE CENTER WAY

 

NAPLES

 

FL

 

34109

 

COLLIER

 

U-Store-It, L.P.

359

 

4540 WALKER BLVD.

 

KNOXVILLE

 

TN

 

37917

 

KNOX

 

U-Store-It, L.P.

362

 

950 TRINITY ROAD

 

RALEIGH

 

NC

 

27607

 

WAKE

 

U-Store-It, L.P.

364

 

3831 REDWING CIRCLE

 

DECATUR

 

GA

 

30032

 

DEKALB

 

U-Store-It, L.P.

365

 

1500 BRUSH ROAD

 

EUCLID

 

OH

 

44143

 

CUYAHOGA

 

U-Store-It, L.P.

366

 

23640 LAKELAND BOULEVARD

 

EUCLID

 

OH

 

44132

 

CUYAHOGA

 

U-Store-It, L.P.

367

 

6801 ENGLE ROAD

 

MIDDLEBURG HEIGHTS

 

OH

 

44130

 

CUYAHOGA

 

U-Store-It, L.P.

368

 

24000 LORAIN ROAD

 

N. OLMSTED

 

OH

 

44070

 

CUYAHOGA

 

U-Store-It, L.P.

369

 

1501 ROUTE 12

 

GALES FERRY

 

CT

 

06335

 

NEW LONDON

 

U-Store-It, L.P.

370

 

171 CEDAR STREET

 

BRANFORD

 

CT

 

06405

 

NEW HAVEN

 

YSI HART LIMITED PARTNERSHIP

371

 

1238 WEST BASELINE

 

RIALTO

 

CA

 

92376

 

SAN BERNARDINO

 

YSI HART LIMITED PARTNERSHIP

372

 

277 ROUTE 46

 

PARSIPPANY

 

NJ

 

07054

 

MORRIS

 

YSI XXXI LLC

 

--------------------------------------------------------------------------------


 

401

 

28266 ECORSE ROAD

 

ROMULUS

 

MI

 

48174

 

WAYNE

 

YASKY LLC

408

 

5008 WEST W.T. HARRIS BLVD

 

CHARLOTTE

 

NC

 

28269

 

MECKLENBURG

 

U-Store-It, L.P.

409

 

115 AMSDELL ROAD

 

MERRITT ISLAND

 

FL

 

32952

 

BREVARD

 

YASKY LLC

410

 

13290 ST. RD. 84

 

DAVIE

 

FL

 

33325

 

BROWARD

 

YSI II LLC

443

 

28429 LORAIN ROAD

 

N. OLMSTED

 

OH

 

44070

 

CUYAHOGA

 

U-Store-It, L.P.

444

 

7986 SOUTHERN BOULEVARD

 

BOARDMAN

 

OH

 

44512

 

MOHONING

 

U-Store-It, L.P.

446

 

4820 FRANK ROAD NW

 

N. CANTON

 

OH

 

44720

 

STARK

 

U-Store-It, L.P.

447

 

5920 HIGH LINE AVE. NW

 

N. CANTON

 

OH

 

44720

 

STARK

 

U-Store-It, L.P.

448

 

2200 HERITAGE DRIVE

 

LAKELAND

 

FL

 

33801

 

POLK

 

YASKY LLC

450

 

10100 SW 216TH STREET

 

MIAMI

 

FL

 

33190

 

DADE

 

YSI II LLC

451

 

11400 EAST TAMIAMI TRAIL

 

NAPLES

 

FL

 

34113

 

COLLIER

 

YASKY LLC

453

 

820 WEST CENTRE STREET

 

PORTAGE

 

MI

 

49024

 

KALAMAZOO

 

U-Store-It, L.P.

454

 

3040 SHAFFER STREET SE

 

GRAND RAPIDS

 

MI

 

49512

 

KENT

 

YASKY LLC

455

 

2621 BURLINGAME AVE

 

WYOMING

 

MI

 

49509

 

KENT

 

YASKY LLC

458

 

123 SOUTH MERIDIAN ROAD

 

YOUNGSTOWN

 

OH

 

44509

 

MOHONING

 

YASKY LLC

459

 

3485 DOMESTIC AVENUE

 

NAPLES

 

FL

 

34104

 

COLLIER

 

YSI XXXXIV LLC

460

 

22075 HIGHWAY 18 I

 

APPLE VALLEY

 

CA

 

92307

 

SAN BERNARDINO

 

YSI II LLC

461

 

18690 HIGHWAY 18 II

 

APPLE VALLEY

 

CA

 

92307

 

SAN BERNARDINO

 

YSI VI LLC

471

 

950 NORTH TIPPECANOE

 

SAN BERNARDINO

 

CA

 

92410

 

SAN BERNARDINO

 

YASKY LLC

473

 

802 WEST 40TH STREET I

 

SAN BERNARDINO

 

CA

 

92407

 

SAN BERNARDINO

 

YASKY LLC

474

 

700 WEST 40TH STREET II

 

SAN BERNARDINO

 

CA

 

92407

 

SAN BERNARDINO

 

YASKY LLC

479

 

5650 NAPLES BOULEVARD

 

NAPLES

 

FL

 

34109

 

COLLIER

 

YSI VI LLC

481

 

11500 SOUTH HARRELL’S FERRY ROAD

 

BATON ROUGE

 

LA

 

70816

 

E. BATON ROUGE PARISH

 

U-Store-It, L.P.

482

 

9530 DAWNADELE AVENUE

 

BATON ROUGE

 

LA

 

70809

 

E. BATON ROUGE PARISH

 

YASKY LLC

484

 

550 HARPER STREET

 

STUART

 

FL

 

34994

 

MARTIN

 

YSI VI LLC

485

 

8848 KINGSTON PIKE

 

KNOXVILLE

 

TN

 

37923

 

KNOX

 

YSI XXXVIII LLC

486

 

4318 MIDDLEBROOK PK.

 

KNOXVILLE

 

TN

 

37917

 

KNOX

 

YSI XXXVIII LLC

493

 

514 AMMUNITION ROAD

 

FALLBROOK

 

CA

 

92028

 

SAN DIEGO

 

U-Store-It, L.P.

495

 

365 TEGARDEN ROAD/WASHINGTON

 

GULFPORT

 

MS

 

39507

 

HARRISON

 

YSI VI LLC

496

 

708 MONTLIMAR PARK

 

MOBILE

 

AL

 

36693

 

MOBILE

 

YASKY LLC

497

 

10755 PEMBROKE PINES

 

PEMBROKE PINES

 

FL

 

33025

 

BROWARD

 

YSI II LLC

498

 

307 EAST HANOVER AVENUE

 

MORRIS TWP

 

NJ

 

07960

 

MORRIS

 

YSI II LLC

504

 

3333 CLEVELAND AVENUE

 

FT. MYERS

 

FL

 

33901

 

LEE

 

YASKY LLC

505

 

411 ANDERSON AVENUE

 

FAIRVIEW

 

NJ

 

07022

 

BERGEN

 

YSI XXXI LLC

506

 

8250 NORTH TAMIAMI TRAIL

 

SARASOTA

 

FL

 

34243

 

SARASOTA

 

YASKY LLC

511

 

349 WEST HILLSBORO BOULEVARD

 

DEERFIELD BEACH

 

FL

 

33441

 

PALM BEACH

 

YASKY LLC

512

 

4720 WARRENSVILLE CENTER ROAD I

 

N. RANDALL

 

OH

 

44128

 

CUYAHOGA

 

U-Store-It, L.P.

513

 

240 BAYSHORE ROAD

 

N. BABYLON

 

NY

 

11703

 

SUFFOLK

 

YSI I LLC

514

 

193 LITCHFIELD STREET

 

LEOMINSTER

 

MA

 

01453

 

WORCESTER

 

YSI II LLC

 

--------------------------------------------------------------------------------


 

515

 

3901 RIVERLAND ROAD

 

FT. LAUDERDALE

 

FL

 

33312

 

BROWARD

 

YSI II LLC

516

 

301 N.E. PINE ISLAND ROAD

 

CAPE CORAL

 

FL

 

33909

 

LEE

 

U-Store-It, L.P.

518

 

255 CENTER STREET

 

MANCHESTER

 

CT

 

06040

 

HARTFORD

 

YSI II LLC

519

 

260 GEORGE WASHINGTON RD.

 

ENFIELD

 

CT

 

06082

 

HARTFORD

 

YSI II LLC

520

 

425 DELSEA DRIVE

 

SEWELL

 

NJ

 

08080

 

GLOUCESTER

 

U-Store-It, L.P.

521

 

7358 BOYNTON BEACH BLVD.

 

BOYNTON BEACH

 

FL

 

33437

 

PALM BEACH

 

YSI VI LLC

522

 

19200 US HWY 441

 

BOCA RATON

 

FL

 

33498

 

PALM BEACH

 

U-Store-It, L.P.

523

 

4200 FOREST HILL BLVD.

 

W. PALM BEACH

 

FL

 

33406

 

PALM BEACH

 

U-Store-It, L.P.

525

 

6100 W. ATLANTIC AVE.

 

DELRAY BEACH

 

FL

 

33484

 

PALM BEACH

 

YASKY LLC

526

 

382 W. HARDEN ST

 

BURLINGTON

 

NC

 

27215

 

ALAMANCE

 

YASKY LLC

527

 

920 W. CHATHAM ST

 

CARY

 

NC

 

27511

 

WAKE

 

YASKY LLC

528

 

5921 WILKINSON

 

BELMONT

 

NC

 

28012

 

GASTON

 

U-Store-It, L.P.

532

 

43357 DIVISION STREET

 

LANCASTER

 

CA

 

93535

 

LOS ANGELES

 

YSI VI LLC

533

 

1226 S. MEBANE ST

 

BURLINGTON

 

NC

 

27215

 

ALAMANCE

 

U-Store-It, L.P.

534

 

950 CROSSTOWN DRIVE

 

PEACHTREE CITY

 

GA

 

30269

 

FAYETTE

 

U-Store-It, L.P.

535

 

4771 S. ATLANTA ROAD

 

SMYRNA

 

GA

 

30080

 

COBB

 

U-Store-It, L.P.

536

 

411 S. MAIN STREET

 

ALPHARETTA

 

GA

 

30004

 

FULTON

 

U-Store-It, L.P.

537

 

775 BROWNSWITCH ROAD

 

SLIDELL

 

LA

 

70458

 

E. TAMMANY PARISH

 

YSI II LLC

538

 

3345 MEDLOCK BRIDGE ROAD

 

NORCROSS

 

GA

 

30092

 

GWINNETT

 

YSI II LLC

539

 

2801 HARRISON STREET

 

BELLWOOD

 

IL

 

60104

 

COOK

 

YSI VI LLC

540

 

8432 PULASKI HIGHWAY

 

BALTIMORE

 

MD

 

21237

 

BALTIMORE

 

YSI VI LLC

541

 

8704 CHERRY LANE

 

LAUREL

 

MD

 

20707

 

PRINCE GEORGE’S

 

YSI I LLC

542

 

6256 BRANCH AVENUE

 

TEMPLE HILLS

 

MD

 

20748

 

PRINCE GEORGE’S

 

YSI II LLC

545

 

3895 NEW RODGERS ROAD

 

LEVITTOWN

 

PA

 

19056

 

BUCK’S

 

YSI I LLC

551

 

2220 WATSON WAY

 

VISTA

 

CA

 

92083

 

SAN DIEGO

 

YSI II LLC

552

 

1820 FRONTAGE ROAD

 

CHERRY HILL

 

NJ

 

8034

 

CAMDEN

 

U-Store-It, L.P.

553

 

6600 DELILAH ROAD

 

EGG HARBOR TOWNSHIP

 

NJ

 

8234

 

ATLANTIC

 

U-Store-It, L.P.

554

 

2623 FIRE RD

 

EGG HARBOR TOWNSHIP

 

NJ

 

8234

 

ATLANTIC

 

U-Store-It, L.P.

555

 

130 LINCOLN ST.

 

BRIGHTON

 

MA

 

2135

 

SUFFOLK

 

U-Store-It, L.P.

556

 

968 MASSACHUSETTS AVE.

 

BOSTON

 

MA

 

02118

 

SUFFOLK

 

U-Store-It, L.P.

557

 

138-54 94TH AVENUE

 

JAMAICA

 

NY

 

11435

 

NEW YORK

 

YSI II LLC

558

 

395 BROOK AVENUE

 

BRONX

 

NY

 

10454

 

 

 

U-Store-It, L.P.

559

 

2887 ATLANTIC BLVD

 

BROOKLYN

 

NY

 

11207

 

KINGS

 

U-Store-It, L.P.

560

 

122-20 MERRICK BLVD

 

QUEENS

 

NY

 

11434

 

 

 

U-Store-It, L.P.

561

 

1125 WYCKOFF AVENUE

 

RIDGEWOOD

 

NY

 

11385

 

 

 

U-Store-It, L.P.

562

 

3040 AUSTIN PEAY HGWY

 

MEMPHIS

 

TN

 

38128

 

SHELBY

 

YSI XXXXI LLC

563

 

80 SOUTH KENSICO

 

WHITE PLAINS

 

NY

 

10601

 

WESTCHESTER

 

U-Store-It, L.P.

570

 

22465 INDIAN BRIDGE ROAD

 

CALIFORNIA

 

MD

 

20619

 

SAINT MARY’S

 

U-Store-It, L.P.

571

 

8001 SNOUFFER SCHOOL ROAD

 

GAITHERSBURG

 

MD

 

20879

 

MONTGOMERY

 

YSI IV LLC

572

 

6915 MANATEE AVE.

 

BRADENTON

 

FL

 

34209

 

MANATEE

 

U-Store-It, L.P.

573

 

7501 S. DIXIE HIGHWAY

 

W. PALM BEACH

 

FL

 

33405

 

PALM BEACH

 

YSI HART LIMITED PARTNERSHIP

574

 

2010 NE 7TH AVENUE

 

DANIA BEACH

 

FL

 

33004

 

BROWARD

 

U-Store-It, L.P.

588

 

2700 POPLAR AVENUE

 

MEMPHIS

 

TN

 

38112

 

SHELBY

 

YSI VI LLC

592

 

242 SOUTH SALEM

 

RANDOLPH

 

NJ

 

07869

 

MORRIS

 

YSI II LLC

 

--------------------------------------------------------------------------------


 

595

 

6120 LITTLE OX ROAD

 

Fairfax Station

 

VA

 

22039

 

FAIRFAX

 

YSI Burke Lake, LLC

596

 

13800 MCLEAREN ROAD

 

Herndon

 

VA

 

20171

 

FAIRFAX

 

U-Store-It, L.P.

597

 

8621 SUNNYGATE DRIVE

 

MANASSAS

 

VA

 

20109

 

PRINCE WILLIAM

 

U-Store-It, L.P.

598

 

1200 UPSHUR ST NW

 

WASHINGTON

 

DC

 

20011

 

DISTRICT OF COLUMBIA

 

YSI XXXIII LLC

599

 

501 CALLOWHILL STREET

 

PHILADELPHIA

 

PA

 

19123

 

PHILADELPHIA

 

YSI II LLC

600

 

21 W. 209 LAKE ST.

 

ADDISON

 

IL

 

60101

 

DU PAGE

 

U-Store-It, L.P.

601

 

3606 GABRIELLE LANE

 

AURORA

 

IL

 

60504

 

DU PAGE

 

U-Store-It, L.P.

602

 

25W630 ARMY TRAIL RD.

 

HANOVER PARK

 

IL

 

60133

 

DU PAGE

 

YSI VI LLC

603

 

900 E. DEVON AVE.

 

BARTLETT

 

IL

 

60103

 

COOK

 

U-Store-It, L.P.

604

 

1950 S. MT. PROSPECT RD.

 

DES PLAINES

 

IL

 

60018

 

COOK

 

YSI XXXXVI LLC

605

 

1750 BUSSE RD.

 

ELK GROVE VILLAGE

 

IL

 

60007

 

COOK

 

U-Store-It, L.P.

606

 

1718 WAUKEGAN RD.

 

GLENVIEW

 

IL

 

60025

 

COOK

 

U-Store-It, L.P.

607

 

3501 WASHINGTON ST.

 

GURNEE

 

IL

 

60031

 

 

 

U-Store-It, L.P.

608

 

16731 S. HALSTED ST.

 

HARVEY

 

IL

 

60426

 

COOK

 

U-Store-It, L.P.

609

 

2114 OAK LEAF ST.

 

JOLIET

 

IL

 

60436

 

WILL

 

U-Store-It, L.P.

610

 

20825 N. RAND RD

 

KILDEER

 

IL

 

60047

 

LAKE

 

U-Store-It, L.P.

611

 

1245 S. HIGHLAND AVE.

 

LOMBARD

 

IL

 

60148

 

DU PAGE

 

U-Store-It, L.P.

612

 

1551 W. ALGONQUIN RD.

 

MT. PROSPECT

 

IL

 

60056

 

COOK

 

U-Store-It, L.P.

613

 

1080 S. BUTTERFIELD RD.

 

MUNDELEIN

 

IL

 

60060

 

LAKE

 

U-Store-It, L.P.

614

 

3301 W. BUCKLEY RD.

 

N. CHICAGO

 

IL

 

60064

 

LAKE

 

U-Store-It, L.P.

615

 

14203 SOUTH ROUTE 59

 

PLAINFIELD

 

IL

 

60544

 

WILL

 

U-Store-It, L.P.

616

 

1730 W. IRVING PARK RD.

 

SCHAUMBURG

 

IL

 

60193

 

COOK

 

U-Store-It, L.P.

617

 

1089 EAST AVE.

 

STREAMWOOD

 

IL

 

60107

 

DU PAGE

 

YASKY LLC

618

 

665 S. GREEN BAY RD.

 

WAUKEGAN

 

IL

 

60085

 

LAKE

 

U-Store-It, L.P.

619

 

27W125 NORTH AVE.

 

WEST CHICAGO

 

IL

 

60185

 

DU PAGE

 

YSI VI LLC

620

 

143 W. 61ST ST.

 

WESTMONT

 

IL

 

60559

 

DU PAGE

 

U-Store-It, L.P.

621

 

1004 S. MILWAUKEE RD

 

WHEELING

 

IL

 

60090

 

COOK

 

YASKY LLC

622

 

1042 S. MILWAUKEE RD

 

WHEELING

 

IL

 

60090

 

COOK

 

YSI III LLC

623

 

8000 SOUTH ROUTE 53

 

WOODRIDGE

 

IL

 

60517

 

DU PAGE

 

YSI L LLC

624

 

2922 SOUTH 5TH COURT

 

MILWAUKEE

 

WI

 

53207

 

MILWAUKEE

 

U-Store-It, L.P.

625

 

3601 W. 96TH STREET

 

INDIANAPOLIS

 

IN

 

46268

 

MARION

 

U-Store-It, L.P.

626

 

920 W. COUNTY LINE RD.

 

INDIANAPOLIS

 

IN

 

46217

 

MARION

 

U-Store-It, L.P.

627

 

9685 FALL CREEK RD.

 

INDIANAPOLIS

 

IN

 

46256

 

MARION

 

U-Store-It, L.P.

628

 

3912 N. GLEN ARM RD.

 

INDIANAPOLIS

 

IN

 

46254

 

MARION

 

U-Store-It, L.P.

629

 

8270 N. MICHIGAN RD.

 

INDIANAPOLIS

 

IN

 

46268

 

MARION

 

U-Store-It, L.P.

630

 

3380 N. POST RD.

 

INDIANAPOLIS

 

IN

 

46226

 

MARION

 

YASKY LLC

631

 

2251 N. SHADELAND AVE.

 

INDIANAPOLIS

 

IN

 

46219

 

MARION

 

U-Store-It, L.P.

632

 

551 E. STOVER AVE.

 

INDIANAPOLIS

 

IN

 

46227

 

MARION

 

U-Store-It, L.P.

633

 

5425 N. TACOMA

 

INDIANAPOLIS

 

IN

 

46220

 

MARION

 

U-Store-It, L.P.

634

 

435 CONGRESS PARK DR.

 

CENTERVILLE

 

OH

 

45459

 

MONTGOMERY

 

U-Store-It, L.P.

635

 

8501 SPRINGBORO PIKE

 

MIAMISBURG

 

OH

 

45342

 

MONTGOMERY

 

U-Store-It, L.P.

636

 

426 N. SMITHVILLE RD.

 

DAYTON

 

OH

 

45431

 

MONTGOMERY

 

YSI VI LLC

637

 

60 WESTPARK DR.

 

CENTERVILLE

 

OH

 

45459

 

MONTGOMERY

 

YSI VI LLC

638

 

6512 14TH STREET

 

BRADENTON

 

FL

 

34207

 

MANATEE

 

U-Store-It, L.P.

639

 

14902 N. 12TH ST.

 

LUTZ

 

FL

 

33549

 

HILLSBOROUGH

 

U-Store-It, L.P.

640

 

1402 E. BEARSS AVE.

 

LUTZ

 

FL

 

33549

 

HILLSBOROUGH

 

YSI HART LIMITED PARTNERSHIP

641

 

540 S. VOLUSIA AVE.

 

ORANGE CITY

 

FL

 

32763

 

VOLUSIA

 

U-Store-It, L.P.

643

 

3700 FOHL ST.

 

CANTON

 

OH

 

44706

 

STARK

 

U-Store-It, L.P.

 

--------------------------------------------------------------------------------


 

644

 

5681 E. HARBOR RD.

 

MARBLEHEAD

 

OH

 

43440

 

OTTAWA

 

U-Store-It, L.P.

645

 

5440 S. MARGINAL RD.

 

CLEVELAND

 

OH

 

44114

 

CUYAHOGA

 

YSI HART LIMITED PARTNERSHIP

646

 

3785 SHILOH SPRINGS RD.

 

DAYTON

 

OH

 

45426

 

MONTGOMERY

 

U-Store-It, L.P.

647

 

5136 E. LINCOLN ST.

 

CANTON

 

OH

 

44730

 

STARK

 

U-Store-It, L.P.

649

 

10645 LEUER AVE.

 

CLEVELAND

 

OH

 

44108

 

CUYAHOGA

 

U-Store-It, L.P.

650

 

7100 COLUMBUS RD.

 

LOUISVILLE

 

OH

 

44641

 

STARK

 

U-Store-It, L.P.

651

 

6784 HOPKINS RD.

 

MENTOR

 

OH

 

44060

 

LAKE

 

U-Store-It, L.P.

652

 

4376 N. RIDGE RD.

 

PERRY

 

OH

 

44081

 

LAKE

 

U-Store-It, L.P.

655

 

24360 SPERRY DR.

 

WESTLAKE

 

OH

 

44145

 

CUYAHOGA

 

U-Store-It, L.P.

656

 

38255 ST. CLAIR AVE.

 

WILLOUGHBY

 

OH

 

44094

 

LAKE

 

U-Store-It, L.P.

658

 

1040 HORTONS LANE

 

SOUTHOLD

 

NY

 

11971

 

SUFFOLK

 

YSI XXXII LLC

659

 

99 MILL RD.

 

RIVERHEAD

 

NY

 

11901

 

SUFFOLK

 

YSI XXXII LLC

660

 

23 S. MAIN STREET

 

E. WINDSOR

 

CT

 

06088

 

HARTFORD

 

YASKY LLC

661

 

510 N. MAIN ST.

 

MANCHESTER

 

CT

 

06042

 

HARTFORD

 

YSI VI LLC

662

 

873 MAIN ST.

 

MONROE

 

CT

 

06468

 

FAIRFIELD

 

YSI VI LLC

663

 

175 COSTELLO ROAD

 

NEWINGTON

 

CT

 

06111

 

HARTFORD

 

YSI VI LLC

664

 

26 MASELLI RD.

 

NEWINGTON

 

CT

 

06111

 

HARTFORD

 

YSI VI LLC

665

 

99 HAMILTON AVE.

 

STAMFORD

 

CT

 

06902

 

FAIRFIELD

 

YSI VI LLC

666

 

167-3 ELM ST.

 

OLD SAYBROOK

 

CT

 

06475

 

MIDDLESEX

 

YSI VI LLC

667

 

201 LAKE AVENUE

 

BRISTOL

 

CT

 

06010

 

HARTFORD

 

YSI VI LLC

668

 

35 WINTHROP AVE.

 

NEW ROCHELLE

 

NY

 

10801

 

WESTCHESTER

 

YASKY LLC

669

 

45 SCHOOLHOUSE ROAD

 

OLD SAYBROOK

 

CT

 

06475

 

MIDDLESEX

 

YSI VI LLC

671

 

100 MERCANTILE COURT

 

OCOEE

 

FL

 

34761

 

ORANGE

 

YSI XXXXII LLC

672

 

8680 STONEBROOK PKWY

 

FRISCO

 

TX

 

75034

 

COLLIN

 

YASKY LLC

673

 

10121 WARREN PKWY

 

FRISCO

 

TX

 

75035

 

COLLIN

 

YSI V LLC

674

 

30W330 BUTTERFIELD

 

WARRENVILLE

 

IL

 

60555

 

DU PAGE

 

YASKY LLC

675

 

12408 INDUSTRIAL DRIVE EAST

 

PLAINFIELD

 

IL

 

60544

 

WILL

 

U-Store-It, L.P.

676

 

3686 OLD GERMANTOWN ROAD

 

MEMPHIS

 

TN

 

38125

 

SHELBY

 

YSI XXXXI LLC

677

 

3577 NEW GETWELL ROAD

 

MEMPHIS

 

TN

 

38118

 

SHELBY

 

U-Store-It, L.P.

678

 

9275 MACON ROAD

 

CORDOVA

 

TN

 

38016

 

SHELBY

 

YSI XXXX LLC

679

 

6140 E. SHELBY DRIVE

 

MEMPHIS

 

TN

 

38141

 

SHELBY

 

U-Store-It, L.P.

680

 

9500 FRISCO STREET

 

FRISCO

 

TX

 

75034

 

COLLIN

 

U-Store-It, L.P.

685

 

838 N. LOOP 1604 EAST

 

SAN ANTONIO

 

TX

 

78232

 

BEXAR

 

U-Store-It, L.P.

688

 

8252 WESTHEIMER ROAD

 

HOUSTON

 

TX

 

77063

 

HARRIS

 

U-Store-It, L.P.

687

 

13340 FM 1960 ROAD W

 

HOUSTON

 

TX

 

77065

 

HARRIS

 

YSI XVII LP

692

 

19500 WEST DIXIE HWY

 

MIAMI

 

FL

 

33180

 

MIAMI-DADE

 

U-Store-It, L.P.

693

 

1015 N. APOPKA VINELAND ROAD

 

ORLANDO

 

FL

 

32818

 

ORANGE

 

U-Store-It, L.P.

694

 

3651 ALAFAYA TRAIL

 

OVIEDO

 

FL

 

32765

 

ORANGE

 

U-Store-It, L.P.

695

 

4554 E. HOFFNER AVENUE

 

ORLANDO

 

FL

 

32812

 

ORANGE

 

U-Store-It, L.P.

696

 

3508 S. ORLANDO DRIVE

 

SANFORD

 

FL

 

32773

 

SEMINOLE

 

U-Store-It, L.P.

697

 

3313 STONE MOUNTAIN HWY

 

SNELLVILLE

 

GA

 

30078

 

GWINNETT

 

U-Store-It, L.P.

698

 

3495 LAWRENCEVILLE SUWANEE RD

 

SUWANEE

 

GA

 

30024

 

GWINNETT

 

U-Store-It, L.P.

700

 

55 COMMERCIAL STREET

 

MEDFORD

 

MA

 

02155

 

MIDDLESEX

 

YSI XXXXVII LLC

701

 

1985 OSTREMS WAY

 

SAN BERNARDINO

 

CA

 

92407

 

SAN BERNARDINO

 

YSI VI LLC

702

 

4309 EHRLICH ROAD

 

TAMPA

 

FL

 

33624

 

HILLSBOROUGH

 

YSI HART LIMITED PARTNERSHIP

703

 

3730 S. ORANGE AVE.

 

ORLANDO

 

FL

 

32806

 

ORANGE

 

YSI VI LLC

 

--------------------------------------------------------------------------------


 

705

 

12560 MILITARY TRAIL

 

BOYNTON BEACH

 

FL

 

33436

 

PALM BEACH

 

YASKY LLC

706

 

15910 PEARL ROAD

 

STRONGSVILLE

 

OH

 

44136

 

CUYAHOGA

 

U-Store-It, L.P.

708

 

8585 TOUCHTON ROAD

 

JACKSONVILLE

 

FL

 

32216

 

DUVAL

 

U-Store-It, L.P.

709

 

11570 BEACH BLVD

 

JACKSONVILLE

 

FL

 

32246

 

DUVAL

 

U-Store-It, L.P.

710

 

8121 POINT MEADOWS DR.

 

JACKSONVILLE

 

FL

 

32256

 

DUVAL

 

YSI HART LIMITED PARTNERSHIP

712

 

1531 MONTIEL ROAD

 

ESCONDIDO

 

CA

 

92026

 

SAN DIEGO

 

YSI XXXXVIII LLC

713

 

28401 RANCHO CALIFORNIA RD.

 

TEMECULA

 

CA

 

92590

 

RIVERSIDE

 

YSI XXXXVIII LLC

714

 

105 OLD PEACHTREE ROAD

 

SUWANEE

 

GA

 

30024

 

GWINNETT

 

U-Store-It, L.P.

720

 

1201 N. STATE ROAD 7

 

ROYAL PALM

 

FL

 

33411

 

PALM BEACH

 

U-Store-It, L.P.

721

 

6550 SW 160TH AVE.

 

SW RANCHES

 

FL

 

33331

 

BROWARD

 

YSI XXXIX LLC

722

 

12701 SW 124TH STREET

 

KENDALL

 

FL

 

33186

 

DADE

 

YSI XXXIII LLC

723

 

3024 PLUMMER COVE ROAD

 

JACKSONVILLE

 

FL

 

32223

 

DUVAL

 

U-Store-It, L.P.

724

 

645 PARK STREET

 

JACKSONVILLE

 

FL

 

32204

 

DUVAL

 

U-Store-It, L.P.

725

 

409 S. MCCLINTOCK DRIVE

 

TEMPE

 

AZ

 

85281

 

MARICOPA

 

YASKY LLC

726

 

1040 GRAND STREET

 

HOBOKEN

 

NJ

 

07030

 

HUDSON

 

YSI XXXI LLC

727

 

343 W. GRAND STREET

 

ELIZABETH

 

NJ

 

07202

 

UNION

 

YSI HART LIMITED PARTNERSHIP

728

 

1234 ROUTE 46 (CLIFTON)

 

CLIFTON

 

NJ

 

07013

 

PASSAIC

 

YASKY LLC

735

 

380 E. GARDEN OF THE GODS RD

 

COLORADO SPRINGS

 

CO

 

80907

 

EL PASO

 

U-Store-It, L.P.

737

 

1201 N. HIGHWAY 377

 

ROANOKE

 

TX

 

76262

 

DENTON

 

YSI XXXIV LLC

738

 

1720 LOY LAKE ROAD

 

SHERMAN

 

TX

 

75090

 

GRAYSON

 

YSI XII LP

739

 

812 N. MCDONALD STREET

 

MCKINNEY

 

TX

 

75069

 

COLLIN

 

YSI XIII LP

740

 

6017 INTERSTATE 30

 

GREENVILLE

 

TX

 

75402

 

HUNT

 

U-Store-It, L.P.

741

 

8800 DAVIS BLVD.

 

KELLER

 

TX

 

76248

 

TARRANT

 

YSI XI LP

742

 

1700 US HIGHWAY 75

 

SHERMAN

 

TX

 

75090

 

GRAYSON

 

YSI XIV LP

743

 

8123 WESLEY STREET

 

GREENVILLE

 

TX

 

75402

 

HUNT

 

U-Store-It, L.P.

744

 

1700 S. CENTRAL EXPRESSWAY

 

MCKINNEY

 

TX

 

75070

 

COLLIN

 

YSI X LP

745

 

5637 BASSWOOD BLVD.

 

FORTH WORTH

 

TX

 

76137

 

TARRANT

 

YSI XXXIV LLC

746

 

4097 ROSEMEADE PKWY

 

DALLAS

 

TX

 

75287

 

COLLIN

 

YSI XXXIV LLC

747

 

6612 DAVIS BLVD.

 

N. RICHLAND HILLS

 

TX

 

76182

 

TARRANT

 

YSI XXXIV LLC

748

 

12006 RR 620 N

 

AUSTIN

 

TX

 

78750

 

WILLIAMSON

 

YSI HART LIMITED PARTNERSHIP

749

 

2375 ARAPAHO ROAD

 

GARLAND

 

TX

 

75044

 

DALLAS

 

YSI XXXIV LLC

750

 

9238 WEST I-10

 

SAN ANTONIO

 

TX

 

78230

 

BEXAR

 

U-Store-It, L.P.

751

 

610 E. STASSNEY LANE

 

AUSTIN

 

TX

 

78745

 

TRAVIS

 

YSI HART LIMITED PARTNERSHIP

752

 

1761 EASTCHASE PARKWAY

 

FORTH WORTH

 

TX

 

76120

 

TARRANT

 

YSI XXXIV LLC

753

 

10025 MANCHACA ROAD

 

AUSTIN

 

TX

 

78748

 

TRAVIS

 

YSI XXXIII LLC

754

 

8749 WADE BLVD.

 

FRISCO

 

TX

 

75034

 

COLLIN

 

YSI XXXIV LLC

755

 

1455 N. HIGHWAY 287

 

MANSFIELD

 

TX

 

76063

 

TARRANT

 

YSI XXXIV LLC

756

 

11303 W. LOOP 1604 NORTH

 

SAN ANTONIO

 

TX

 

78254

 

BEXAR

 

U-Store-It, L.P.

757

 

19395 SW 106TH AVE.

 

MIAMI

 

FL

 

33157

 

DADE

 

U-Store-It, L.P.

758

 

3300 PARK ROAD

 

BENICIA

 

CA

 

94510

 

SOLANO

 

U-Store-It, L.P.

759

 

3101 VALLEY AVENUE

 

PLEASANTON

 

CA

 

94566

 

CONTRA COSTA

 

YSI HART LIMITED PARTNERSHIP

760

 

541 HARBOR BLVD.

 

W. SACRAMENTO

 

CA

 

95691

 

YOLO

 

YSI XXXIII LLC

761

 

40410 CALIFORNIA OAKS ROAD

 

MURRIETA

 

CA

 

92562

 

RIVERSIDE

 

YSI XXXXVIII LLC

 

--------------------------------------------------------------------------------


 

762

 

1625 W. VISTA WAY

 

VISTA

 

CA

 

92083

 

SAN DIEGO

 

U-Store-It, L.P.

763

 

301 S. LEMON CREEK

 

WALNUT

 

CA

 

91789

 

LOS ANGELES

 

U-Store-It, L.P.

764

 

1058 MURFREESBORO ROAD

 

NASHVILLE

 

TN

 

37217

 

DAVIDSON

 

YSI HART LIMITED PARTNERSHIP

765

 

1202 ANTIOCH PIKE

 

NASHVILLE

 

TN

 

37211

 

DAVIDSON

 

YSI HART LIMITED PARTNERSHIP

766

 

2825 LEBANON PIKE ROAD

 

NASHVILLE

 

TN

 

37214

 

DAVIDSON

 

YSI HART LIMITED PARTNERSHIP

767

 

4815 TROUSDALE DR.

 

NASHVILLE

 

TN

 

37220

 

DAVIDSON

 

YSI XXXXV LLC

768

 

2757 MURFREESBORO ROAD

 

ANTIOCH

 

TN

 

37013

 

DAVIDSON

 

U-Store-It, L.P.

769

 

6790 FEDERAL BLVD.

 

DENVER

 

CO

 

80221

 

ADAMS

 

U-Store-It, L.P.

772

 

2310 S. CIRCLE DRIVE

 

COLORADO SPRINGS

 

CO

 

80910

 

EL PASO

 

YSI XV LLC

773

 

3595 ANDERSON FARM ROAD

 

AUSTELL

 

GA

 

30106

 

COBB

 

YSI XXXVII LLC

774

 

1236 TEXAS STREET

 

LEWISVILLE

 

TX

 

75057

 

DENTON

 

YSI VIII LP

775

 

201 S. I-35 EAST

 

DENTON

 

TX

 

76205

 

DENTON

 

YSI IX LP

776

 

1350 N. FIRST STREET

 

GARLAND

 

TX

 

75040

 

DALLAS

 

YSI VII LP

777

 

43 OLD OLDEN AVENUE

 

HAMILTON

 

NJ

 

08610

 

MERCER

 

U-Store-It, L.P.

778

 

6446 EAST MAIN STREET

 

REYNOLDSBURG

 

OH

 

43068

 

FRANKLIN

 

U-Store-It, L.P.

779

 

5252 NIKE DRIVE

 

HILLIARD

 

OH

 

43026

 

FRANKLIN

 

U-Store-It, L.P.

780

 

3300 SOUTHWEST BLVD.

 

GROVE CITY

 

OH

 

43123

 

FRANKLIN

 

U-Store-It, L.P.

781

 

5411 W. BROAD STREET

 

COLUMBUS

 

OH

 

43228

 

FRANKLIN

 

U-Store-It, L.P.

901

 

1324 HIRD AVENUE

 

LAKEWOOD

 

OH

 

44107

 

CUYAHOGA

 

U-Store-It, L.P.

913

 

6788 LANTANA ROAD

 

LAKE WORTH

 

FL

 

33467

 

PALM BEACH

 

U-Store-It, L.P.

7266

 

6000 WELCH DRIVE

 

EL PASO

 

TX

 

79905

 

EL PASO

 

YSI XXV LP

7270

 

5180 COMMERCE DRIVE

 

MURRAY

 

UT

 

84107

 

SALT LAKE

 

YSI XX LP

7280

 

401 &500 RADIO ROAD BP

 

PALM SPRINGS

 

CA

 

92262

 

RIVERSIDE

 

U-Store-It, L.P.

7281

 

67650-67714 E. RAMON ROAD

 

CATHEDRAL CITY

 

CA

 

92234

 

RIVERSIDE

 

U-Store-It, L.P.

7292

 

2645 S. NELLS BLVD

 

LAS VEGAS

 

NV

 

89121

 

CLARK

 

U-Store-It, L.P.

7303

 

5500 NW 15TH STREET

 

MARGATE

 

FL

 

33063

 

PALM BEACH

 

YASKY LLC

7305

 

BUSINESS PARKWAY BP

 

ROYAL PALM

 

FL

 

33411

 

PALM BEACH

 

U-Store-It, L.P.

7325

 

5501 NW 15TH STREET I BP

 

MARGATE

 

FL

 

33063

 

PALM BEACH

 

U-Store-It, L.P.

7496

 

708 MONTLIMAR PARK BP

 

MOBILE

 

AL

 

36619

 

MOBILE

 

YASKY LLC

7541

 

CHERRY LANE BP

 

LAUREL

 

MD

 

20707

 

PRINCE GEORGE’S

 

YSI I LLC

7679

 

6140 E. SHELBY DRIVE BP

 

MEMPHIS

 

TN

 

38141

 

SHELBY

 

U-Store-It, L.P.

7680

 

9500 FRISCO STREET

 

FRISCO

 

TX

 

75034

 

COLLIN

 

U-Store-It, L.P.

7687

 

13340 FM 1960 ROAD W

 

HOUSTON

 

TX

 

77065

 

HARRIS

 

YSI XVII LP

7913

 

LANTANA ROAD BP

 

LAKE WORTH

 

FL

 

33467

 

PALM BEACH

 

U-Store-It, L.P.

 

--------------------------------------------------------------------------------


 

Part II: Permitted Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(g)

 

Existing Indebtedness

 

1.               Existing Indebtedness includes all of the Indebtedness of the
Parent and its Subsidiaries disclosed on the Parent’s Form 10-K for the fiscal
year ending December 31, 2010, including, without limitation, the Revolving
Credit Agreement.

 

2.               Various other mortgage Indebtedness set forth in the chart
below:

 

Borrower

 

Lender

 

Property

 

Amount

 

YSI XXXI, LLC

 

Bank of Smithtown

 

Hudson County, New Jersey

 

$

2,300,000

 

YSI XXXI, LLC

 

Bank of Smithtown

 

Morris County, New Jersey

 

$

4,050,000

 

YSI XXXI, LLC

 

Bank of Smithtown

 

Bergen County, New Jersey

 

$

1,850,000

 

YSI XXXI, LLC

 

Bank of Smithtown

 

Union County, New Jersey

 

$

5,800,000

 

YSI XXXII, LLC

 

Bank of Smithtown

 

Suffolk County, New York

 

$

2,700,000

 

YSI XXXII, LLC

 

Bank of Smithtown

 

Suffolk County, New York

 

$

3,500,000

 

YSI XXXV, LLC

 

WashingtonFirst Bank

 

Spotsylvania and Stafford Counties, Virginia

 

$

4,500,000

 

YSI XXXIV, LLC

 

ViewPoint Bank

 

Tarrant, Denton, Collin and Dallas Counties, Texas

 

$

15,000,000

 

YSI XXXVII, LLC

 

Resurgens Bank

 

Cobb County, Georgia

 

$

2,255,000

 

YSI XXXIX, LLC

 

Pacific National Bank

 

Broward County, Florida

 

$

4,000,000

 

YSI XXXXV, LLC

 

Capstar Bank

 

Davidson County, Tennessee

 

$

5,540,000

 

YSI XXXIII, LLC

 

Minnesota Life Insurance Company

 

Miami-Dade County, Florida; Washington, D.C.; Travis County, Texas; Yolo County,
California.

 

$

11,602,488.43

 

YSI XXXXVIII, LLC

 

Nara Bank

 

San Diego, San Bernardino and Riverside Counties, California

 

$

25,700,000

 

YSI Burke Lake, LLC

 

Wells Fargo Bank, N.A.

 

Fairfax County, Virginia

 

$

7,510,182.80

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(h)

 

Material Contracts

 

1.               Material Contracts include those disclosed in the Parent’s
Form 10-K for the fiscal year ending December 31, 2010.

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.6.

 

Existing Negative Pledges

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment and Acceptance
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each](1) Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each](2) Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees](3) hereunder are
several and not joint.](4)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance Agreement as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance Agreement, without representation or
warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower(s):

 

U-STORE-IT, L.P.

 

 

 

 

 

4.

 

Administrative Agent:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Term Loan Agreement dated as of June 20, 2011 among U-STORE-IT, L.P., U-STORE-IT
TRUST, the Lenders parties thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the other parties thereto

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s](5) 

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate Amount

of Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans Assigned(9)

 

Percentage Assigned
of Commitment/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.

 

Trade Date:

 

         ](11)

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (“Five Year Term Commitment” or “Seven Year Term Commitment”)

 

(8)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(9)                                 In the case of an assignment of the entire
remaining amount of the Loans at the time owing to the assigning Lender or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned.  In any case not described in the
immediately preceding sentence, the aggregate amount of the outstanding
principal balance of the Loans of such Lender shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents.

 

(10)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.

 

(11)                          To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                                   , 20       [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](12)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S](13)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Page Break]

--------------------------------------------------------------------------------

(12)                          Add additional signature blocks as needed.

 

(13)                          Add additional signature blocks as needed.

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](14) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](15)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(14)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(15)                          To be added only if the consent of the Borrower
and/or other parties is required by the terms of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                      ](16)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance
Agreement and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of the
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.5.(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.5.(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Acceptance Agreement, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance Agreement and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Acceptance Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(16)                          Describe Credit Agreement at option of
Administrative Agent.

 

A-5

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Acceptance Agreement.  The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Acceptance Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance Agreement. 
This Assignment and Acceptance Agreement shall be governed by, and construed in
accordance with, the law of the State of North Carolina.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of June     , 2011, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Term Loan Agreement dated as of
June 20, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among U-STORE-IT, L.P. (the
“Borrower”), U-Store-It Trust (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5.(b) thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, the execution and delivery of this Guaranty by each Guarantor is a
condition to the Administrative Agent and the Lenders making such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to any Lender or the Administrative Agent under or in connection with
the Credit Agreement and any other Loan Document, including without limitation,
the repayment of all principal of the Loans, and the payment of all interest,
Fees, charges, reasonable attorneys’ fees and other amounts payable to any
Lender or the Administrative Agent thereunder or in connection therewith
(including, to the extent permitted by Applicable Law, interest, Fees and other
amounts that would accrue and become due after the filing of a case or other
proceeding under the Bankruptcy Code (as defined below) or other similar
Applicable Law but for the commencement of such case or proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
proceeding); (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all other Obligations; and (d) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by

 

B-1

--------------------------------------------------------------------------------


 

any of the Lenders or the Administrative Agent in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the Lenders shall
be obligated or required before enforcing this Guaranty against any Guarantor: 
(a) to pursue any right or remedy any of them may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Administrative Agent or the Lenders of any
security for the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations
or any liability of any other party with respect to the Guarantied Obligations,
or any subordination of the payment of the Guarantied Obligations to the payment
of any other liability of the Borrower or any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

B-2

--------------------------------------------------------------------------------


 

(g)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Lenders, regardless of what liabilities of the
Borrower remain unpaid;

 

(h)           any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof;

 

(i)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any Lender;

 

(j)            any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(k)           any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(l)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the Lenders may, at any time and from time to time, without the
consent of, or notice to, any Guarantor, and without discharging any Guarantor
from its obligations hereunder, take any and all actions described in Section 3
and may otherwise:  (a) amend, modify, alter or supplement the terms of any of
the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) release any other Loan Party or other Person liable in any manner
for the payment or collection of the Guarantied Obligations; (d) exercise, or
refrain from exercising, any rights against the Borrower, any other Guarantor or
any other Person; and (e) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Lenders shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the Lenders all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Loan Documents, as if the same were set forth
herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the Lenders are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the

 

B-3

--------------------------------------------------------------------------------


 

Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the Lenders for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such Lender repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such Lender
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such Lender for the amounts so repaid or recovered
to the same extent as if such amount had never originally been paid to the
Administrative Agent or such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Requisite Lenders exercised in their sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the Lenders that all
obligations and liabilities of the Borrower to

 

B-4

--------------------------------------------------------------------------------


 

such Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the Lenders hereunder to the maximum extent that
would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Administrative
Agent and the Lenders that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the Lenders shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE

 

B-5

--------------------------------------------------------------------------------


 

IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN
CHARLOTTE, NORTH CAROLINA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the Lenders in the exercise of any right or
remedy it may have against any Guarantor hereunder or otherwise shall operate as
a waiver thereof, and no single or partial exercise by the Administrative Agent
or any of the Lenders of any such right or remedy shall preclude any other or
further exercise thereof or the exercise of any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

B-6

--------------------------------------------------------------------------------


 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or the Lenders shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding.  The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder.  Subject to
Section 12.8. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and the Lenders and any such
assignment or other transfer to which the Administrative Agent and the Lenders
have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the Lenders, nor any Affiliate, officer, director, employee, attorney, or
agent of the Administrative Agent or any of the Lenders, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty,

 

B-7

--------------------------------------------------------------------------------


 

the Credit Agreement or any of the other Loan Documents.  Each Guarantor hereby
waives, releases, and agrees not to sue the Administrative Agent or any of the
Lenders or any of the Administrative Agent’s or of any Lenders’, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

B-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o U-Store-It Trust

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn: Chief Financial Officer

 

Telecopy Number: (610) 293-5720

 

Telephone Number: (610) 293-5700

 

B-9

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                   , 20    , executed and
delivered by                                  , a                           (the
“New Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Term Loan Agreement dated as of June 20, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among U-STORE-IT, L.P. (the “Borrower”), U-Store-It Trust,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of June    , 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the
Administrative Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the Lenders as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

 

B-10

--------------------------------------------------------------------------------


 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

B-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

c/o U-Store-It Trust

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn: Chief Financial Officer

 

Telecopy Number: (610) 293-5720

 

Telephone Number: (610) 293-5700

 

 

Accepted:

 

 

 

Wells Fargo Bank, National Association, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                 , 20      

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attention:  Greg Ward

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of June 20, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among U-STORE-IT, L.P. (the “Borrower”), U-Store-It
Trust (the “Parent”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                       Pursuant to Section 2.1.(c) of the
Credit Agreement, the Borrower hereby requests that the Lenders make [Five
Year][Seven Year] Term Loans to the Borrower in an aggregate principal amount
equal to $                               .

 

2.                                       The Borrower requests that such Loans
be made available to the Borrower on                         , 20     .

 

3.                                       The Borrower hereby requests that the
requested Loans all be of the following Type:

 

[Check one box only]

 

o            Base Rate Loans

o            LIBOR Loans, each with an initial Interest Period for a duration
of:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

4.                                       The proceeds of this borrowing of such
Loans will be used for purposes that are consistent with the terms of
Section 7.8. of the Credit Agreement.

 

5.                                       The Borrower requests that the proceeds
of this borrowing of such Loans be made available to the Borrower by          
                                         .

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans
and after giving effect thereto, (a) no Default or Event of Default exists or
shall exist, and (b) the representations and warranties

 

C-1

--------------------------------------------------------------------------------


 

made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Loans contained in Article V. of the Credit Agreement
will have been satisfied (or waived in accordance with the applicable provisions
of the Loan Documents) at the time such Loans are made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                    , 20      

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attention:  Greg Ward

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of June 20, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among U-STORE-IT, L.P. (the “Borrower”), U-Store-It
Trust (the “Parent”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of LIBOR Loans under the Credit Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Continuation
is                         , 20      .

 

2.             The LIBOR Loans to be Continued pursuant hereto are:

 

[Check the relevant box]

 

o            Five Year Term Loans

o            Seven Year Term Loans

 

3.                                       The aggregate principal amount of LIBOR
Loans subject to the requested Continuation is $                               
        and was originally borrowed by the Borrower on                     
    , 20    .

 

4.                                       The portion of such principal amount
subject to such Continuation is $                                             .

 

5.                                       The current Interest Period for each of
the LIBOR Loans subject to such Continuation ends on                            
   , 20     .

 

D-1

--------------------------------------------------------------------------------


 

6.                                       The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, (a) no Default or Event of Default exists or shall exist,
and (b) the representations and warranties made or deemed made by the Parent,
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                   , 20    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attention:  Greg Ward

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of June 20, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among U-STORE-IT, L.P. (the “Borrower”), U-Store-It
Trust (the “Parent”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Conversion is
                        , 20    .

 

2.                                       Loans to be Converted pursuant hereto
are:

 

[Check the relevant box]

o

Five Year Term Loans

 

o

Seven Year Term Loans

 

3.                                       The Loans to be Converted pursuant
hereto are currently(1):

 

[Check one box only]

o

Base Rate Loans

 

o

LIBOR Loans

 

4.                                       The aggregate principal amount of Loans
subject to the requested Conversion is $                         and was
originally borrowed by the Borrower on                         , 20     .

 

5.                                       The portion of such principal amount
subject to such Conversion is $                               .

 

--------------------------------------------------------------------------------

(1)  A Base Rate Loan may not be Converted to a LIBOR Loan if a Default or Event
of Default shall exist.

 

E-1

--------------------------------------------------------------------------------


 

6.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o            Base Rate Loans

o            LIBOR Loans, each with an initial Interest Period for a duration
of:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
are and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF FIVE YEAR TERM NOTE

 

$

, 20    

 

FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                                (the “Lender”) or its registered
assigns, in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”) at WELLS FARGO BANK, NATIONAL ASSOCIATION,
c/o Wells Fargo Real Estate Banking Group, 200 Public Square-Suite 3200,
Cleveland, Ohio 44114, or at such other address as may be specified in writing
by the Administrative Agent to the Borrower, the principal sum of              
                  AND       /100 DOLLARS ($                     ) (or such
lesser amount as shall equal the unpaid principal amount of the Term Loans made
by the Lender to the Borrower under the Credit Agreement (as herein defined)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

 

The date and amount of the Term Loans made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term
Loans made by the Lender.

 

This Five Year Term Note (the “Note”) is one of the Five Year Term Notes
referred to in the Term Loan Agreement dated as of June 20, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, U-Store-It Trust, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Five Year
Term Note under seal as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

This Note evidences the Five Year Term Loan made under the within-described
Credit Agreement to the Borrower, on the date, in the principal amount, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid

Principal

Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SEVEN YEAR TERM NOTE

 

$

, 20

 

FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                                          (the “Lender”) or its
registered assigns, in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at WELLS FARGO BANK, NATIONAL
ASSOCIATION, c/o Wells Fargo Real Estate Banking Group, 200 Public
Square-Suite 3200, Cleveland, Ohio 44114, or at such other address as may be
specified in writing by the Administrative Agent to the Borrower, the principal
sum of                                  AND         /100 DOLLARS
($                        ) (or such lesser amount as shall equal the unpaid
principal amount of the Term Loans made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

 

The date and amount of the Term Loans made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term
Loans made by the Lender.

 

This Seven Year Term Note (the “Note”) is one of the Seven Year Term Notes
referred to in the Term Loan Agreement dated as of June 20, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, U-Store-It Trust, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Seven Year
Term Note under seal as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

This Note evidences the Seven Year Term Loan made under the within-described
Credit Agreement to the Borrower, on the date, in the principal amount, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF COUNSEL

 

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

 

June     , 2011

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to U-STORE-IT, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”) and U-Store-It Trust, a real
estate investment trust formed under the laws of the State of Maryland (the
“Parent”), in connection with the negotiation, execution and delivery of that
certain Term Loan Agreement dated as of June 20, 2011 (the “Credit Agreement”),
by and among the Borrower, the Parent, the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  We have also acted as counsel to each
of the Guarantors listed on Schedule 1 attached hereto (the “Guarantors”;
together with the Borrower and the Parent, the “Loan Parties”), in connection
with the Guaranty and the other Loan Documents identified below to which they
are party.  Capitalized terms not otherwise defined herein have the respective
meaning given them in the Credit Agreement.

 

In these capacities, we have reviewed executed copies of the following:

 

(a)                                  the Credit Agreement;

 

(b)                                 the Notes;

 

(c)                                  the Guaranty;

 

[list other applicable Loan Documents]; and

 

The documents and instruments set forth in items (a) through [(c)] above are
referred to herein as the “Loan Documents”.

 

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or

 

H-1

--------------------------------------------------------------------------------


 

copies, certified or otherwise identified to our satisfaction, of such
documents, corporate records, and other instruments, and made such other
investigations of law and fact, as we have deemed necessary or advisable for the
purposes of rendering this opinion.  In our examination of documents, we assumed
the genuineness of all signatures on documents presented to us as originals
(other than the signatures of officers of the Loan Parties) and the conformity
to originals of documents presented to us as conformed or reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.             The Borrower is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the power to execute and deliver, and to perform its obligations under, the Loan
Documents to which it is a party, to own and use its assets, and to conduct its
business as presently conducted.

 

2.             Each Guarantor is a [corporation, trust, partnership or limited
liability company, as applicable,] duly organized or formed, validly existing
and in good standing under the laws of the State of its organization or
formation and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted.

 

3.             Each Loan Party has duly authorized the execution and delivery of
the Loan Documents to which it is a party and the performance by such Loan Party
of all of its obligations under each such Loan Document.

 

4.             Each Loan Party has duly executed and delivered the Loan
Documents to which it is a party.

 

5.             Each Loan Document is a valid and binding obligation of each Loan
Party which is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as such enforceability may be limited by: 
(a) applicable bankruptcy, insolvency, reorganization, moratorium, arrangement
or similar laws relating to or affecting the enforcement of creditors’ rights
generally and (b) the fact that equitable remedies or relief (including, but not
limited to, the remedy of specific performance) are subject to the discretion of
the court before which any such remedies or relief may be sought.

 

6.             The execution and delivery by each Loan Party of the Loan
Documents to which it is a party do not, and if each Loan Party were now to
perform its obligations under such Loan Documents, such performance would not,
result in any:

 

(a)           violation of such Loan Party’s Organizational Documents;

 

(b)           violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

 

(c)           breach or violation of or default under, any agreement,
instrument, indenture or other document evidencing any indebtedness for money
borrowed or to our knowledge any other material agreement to which such Loan
Party is bound or under which a Loan Party or its assets is subject;

 

H-2

--------------------------------------------------------------------------------


 

(d)           creation or imposition of a lien or security interest in, on or
against the assets of such Loan Party under any agreement, instrument, indenture
or other document evidencing any indebtedness for money borrowed or any other
material agreement to which, to our knowledge, such Loan Party is bound or under
which a Loan Party or its assets is subject; or

 

(e)           violation of any judicial or administrative decree, writ, judgment
or order to which, to our knowledge, such Loan Party or its assets are subject.

 

7.             The execution, delivery and performance by each Loan Party of
each Loan Document to which it is a party, and the consummation of the
transactions thereunder, do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority of the United States of America or the States of Delaware
or [                      ].

 

8.             To our knowledge, (a) there are no judgments outstanding against
any of the Loan Parties or affecting any of their respective assets, nor is
there any litigation or other proceeding against any of the Loan Parties or its
assets pending or overtly threatened, could reasonably be expected to have a
materially adverse effect on the validity or enforceability of any of the Loan
Documents, (b) no Loan Party is subject to any bankruptcy or other insolvency
proceedings or any assignment for the benefit of creditors and (c) no Loan Party
is operating under or subject to any receiver, trustee or similar entity for the
benefit of creditors.

 

9.             None of the Loan Parties is, or, after giving effect to any Loan
will be, subject to regulation under the Investment Company Act of 1940 or to
any federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

 

10.           Assuming that Borrower applies the proceeds of the Loans as
provided in the Credit Agreement, the transactions contemplated by the Loan
Documents do not violate the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America.

 

11.           The consideration to be paid to the Administrative Agent and the
Lenders for the financial accommodations to be provided to the Loan Parties
pursuant to the Credit Agreement does not violate any law of the States of North
Carolina or [                ] relating to interest and usury.

 

This opinion is limited to the laws of the States of [                ] and
North Carolina and the federal laws of the United States of America, and we
express no opinions with respect to the law of any other jurisdiction.

 

[Other Customary Qualifications/Assumptions/Limitations]

 

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Credit Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

 

 

Very truly yours,

 

 

 

[NAME OF LAW FIRM]

 

 

 

 

 

By:

 

 

A Partner

 

H-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Guarantors

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

              , 20    

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of June 20, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among U-STORE-IT, L.P. (the “Borrower”), U-Store-It
Trust (the “Parent”) the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”) and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

 

(1)           The undersigned is the                                      (1) of
the Parent.

 

(2)           The undersigned has examined the books and records of the Parent
and the Borrower and has conducted such other examinations and investigations as
are reasonably necessary to provide this Compliance Certificate.

 

(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [If such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrower with
respect to such event, condition or failure].

 

(4)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, the representations and warranties made or deemed made by the
Parent, the Borrower and the other Loan Parties in the Loan Documents to which
any is a party, are true and correct in all material respects on and as of the
date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

--------------------------------------------------------------------------------

(1)  Must be the chief financial officer, treasurer, or chief accounting officer
of the Parent.

 

I-1

--------------------------------------------------------------------------------


 

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether the Parent and the Borrower were in compliance with the
covenants contained in Sections 9.1., 9.2., and 9.4. of the Credit Agreement as
of the end of the relevant quarterly accounting period, fiscal year, or other
fiscal period covered by the financial statements furnished along with this
certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

By:

 

 

 

 

Name:

 

,

 

the                                     of the Parent

 

I-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

I-3

--------------------------------------------------------------------------------


 

Loan Number:              

 

EXHIBIT J

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

 

o NEW  o  REPLACE PREVIOUS DESIGNATION  o  ADD  o  CHANGE  o  DELETE LINE NUMBER
                 

 

The following representatives of U-STORE-IT, L.P. (“Borrower”) are authorized to
request the disbursement of the proceeds of Loans and initiate funds transfers
for Loan Number [                   ] assigned to the term loan facility
evidenced by the Term Loan Agreement dated June 20, 2011, among the Borrower,
U-Store-It Trust, each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent
for the Lenders (the “Administrative Agent”) and the other parties thereto.  The
Administrative Agent is authorized to rely on this Transfer Authorizer
Designation until it has received a new Transfer Authorizer Designation signed
by Borrower, even in the event that any or all of the foregoing information may
have changed.

 

 

Name

 

Title

 

Maximum
Wire
Amount(1)

 

 

 

 

 

Christopher Marr

 

President and Chief Investment Officer

 

 

 

 

 

 

 

Timothy M. Martin

 

Chief Financial Officer

 

 

 

 

 

 

 

Jeffrey P. Foster

 

Senior Vice President, Chief Legal Officer and Secretary

 

 

 

[Continued on next page]

 

--------------------------------------------------------------------------------

(1)  Maximum wire amount may not exceed the aggregate amount of the Commitments.

 

J-1

--------------------------------------------------------------------------------


 

Loan Number:             

 

Beneficiary Bank and Account Holder Information

 

1.

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

2.

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

3.

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

 

 

 

 

 

 

J-2

--------------------------------------------------------------------------------


 

Loan Number:                

 

Date:                    , 2011

 

“BORROWER”

 

U-STORE-IT, L.P.

 

By:  U-Store-It Trust, its general partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

J-3

--------------------------------------------------------------------------------